Certif`ied Document Number: 84217865 - Fage | of 45

` Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 1 of 52

317/2019 3:35 PM
Mari[yn Burgess - District Clerk Harris Coumy
Enve|ope No. 31768702

2019-17023 / COUrt: 080 By:Miaeda Huichinson

l‘-'iled: 317/201 9 3:35 PM

CAUSE N().
TRICIA DUNN, § [N THE DISTRICT COURT
Plaz'ntijj', §
vs. § HARRIS COUNTY, TEXAS
ASl LLOYDS, §
Defemlrmt. § _ JUDICIAL DISTRICT

PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE IUDGE OF SAID COURT:

COMES NOW, TRICIA DUNN (“Plaintit`f"), and complains ot` ASI LLOYDS (“ASI”
and/or “Defendant”). In support of such claims and causes of action, Plaintit`t` respectfully shows
unto this Honorable Court and Jury as follows:

I. DISCOVERY CONTROL PLAN

l.l Discovery in this case should be conducted in accordance with a Level 3 tailored
discovery control plan pursuant to Texas Rule ol` Civil Procedure 190_4. Plaintit`t` affirmatively
pleads this suit is not governed by the expedited-actions process in Texas Rule of Civil
Procedure 169, as Plaintif`t` seeks monetary relief over $l 00,000_

w

2.1 Plaintit`f, TRICIA DUNN, is a resident of Harris County, Texas.

2.2 Defendant, ASI LLOYDS, is a domestic company engaged in the business of
insurance in this state. It may be served with process by serving its registered agent, Corporate
Creations Network, lncorporated, by certified mail1 return receipt requested, at 2425 West Loop

South, Suite 200, Houston Texas 77027 -4208, or wherever it may be found Plaintift` requests

 

PLAINTIFF’S ORIGINAL PETlTlON PAGE -l-

Certified Document Number: 84217865 - Page 2 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 2 of 52

citation be issued and E-served to Plaintiffs attomey’s office at this time if possible', or mailed
back to Plaintiffs attorney’s office if not.
III. .IUR]SDICTION AND VENUE

3_1 This Court has jurisdiction over this case in that the amount in controversy
exceeds the minimumjurisdictional limits of this Court.

3_2 Venue is proper in Harris County, Texas, because all or a substantial part of the
events giving rise to the lawsuit occurred in this county, and the insured property that is the basis
of this lawsuit is located in Harris County, Texas_

IV. AGENCY AND RESPONDEAT SUPERIOR

4.1 Whenever in this Petition it is alleged that Defendant did any act or thing, it is
meant that Defendant or its agents, officers, servants, employees, or representatives did such a
thing It was also done with the full authorization or ratification of Defendant or done in the
normal routine, course and scope of the agency or employment of Defendant or its agents,
officers, servants, employees, or representatives

V. CONDITIONS PRECEDENT

5.1 All conditions precedent to recovery have been performed, waived, or have

occurred
Vl. FACTS APPLICABLE TO ALL COUNTS

6_1 Plaintiff is the owner of a Texas Homeowner’s Policy number TXL555874 issued
by ASI (the “Policy”).

6.2 Plaintiff owns the insured property, which is specifically located at 12035 Terraza
Cove Lane, Houston, Texas 77041 (the “Property”).

6.3 ASI, or its agent(s), sold the Policy, insuring and covering the Property against

damages from storm-related events1 to Plaintiff.

 

PLAINTIFF’S ORIGINAL PETITlON PAGE -2-

Certitied Document Number: 84217865 - Page 3 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 3 of 52

6_4 On or about July 7, 20]8, Plaintiff experienced a storm(s) that damaged the
Property. ln its track, the storm(s) left behind widespread damage to the Property, Plaintiff’ s
home.

6.5 The Plaintif`f timely submitted a claim to ASI. ASI assigned various adjusters to
adjust the claim. However, ASI and its agents were not diligent in investigating Plaintiff’s loss.
ASI failed to timely and accurately investigate the covered loss. ASI assigned claim number
588308~184402 to Plaintiff”s claim.

6.6 Ultimately, ASI, inspected Plaintiffs property after the storm(s)_ During the
inspection, ASI, was tasked with the responsibility of conducting a thorough and reasonable
investigation of Plaintiff’s claim, including determining the cause of, and then quantifying the
damage done to Plaintiff’s home.

6.7 ASl prepared a repair estimate which did not account for all of the covered
damages Further, even the damages that were accounted for were vastly under-scoped. Thus,
Defendant ASI demonstrated it did not conduct a thorough investigation of the claim.

6.8 Defendant ASI failed to fairly evaluate and adjust Plaintiff’s claim as they are
obligated to do under the Policy and Texas law. By failing to properly investigate the claim and
wrongfully denying full coverage to Plaintiff, ASI engaged in unfair settlement practices by
misrepresenting material facts to Plaintiff.

6_9 Defendant ASI failed to perform its contractual duty to adequately compensate
Plaintiff under the terms of the Policy. Specifically, Defendant ASI failed and refused to
properly pay proceeds for the Policy, although due demand was made for proceeds to be paid in
an amount sufficient to cover the damaged property, and all conditions precedent to recovery
upon the Policy had been cam`ed out and accomplished by Plaintiff. Defendant ASI’s conduct

constitutes a material breach of the insurance contract

 

PLAINTIFF’S ORIGINAL PETFT'ION PAGE -3-

Certilied Document Number: 842l7865 - Page 4 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 4 of 52

6. 10 Defendant ASI misrepresented to Plaintiff that the damage to the Property was not
covered under the Policy, even though the damage was caused by a covered peril. Defendant’s
conduct constitutes a violation of the Unfair Settlement Practices specified in Tex. Ins. Code §
541.060(3)(1)_

6.11 Defendant ASI’s repair estimate under-scoped the covered damages and
misrepresented the benefits under the Policy, which promised to pay the amount of loss to the
Plaintiff. Defendant’s conduct constitutes a violation of the Misrepresentation Regarding Policy
or Insurer section specified in Tex. Ins_ Code § 541_051(1)(B).

6.12 Defendant ASI failed to make an.attempt to settle Plaintiff’s claims in a prompt
and fair manner, although they were aware of its liability to Plaintiff was reasonably clear under
the Policy. Defendant’s conduct constitutes a violation of the Unfair Settlement Practices
specified in Tex. lns. Code § 541.060(a)(2)(A).

6_13 Defendant ASI failed to explain to Plaintiff why full payment was not being
made. Furthermore1 Defendant did not communicate that future payments would be forthcoming
to pay for the entire losses covered under the Policy, nor did Defendant provide any explanation
for the failure to adequately settle Plaintiff’s claims, in violation of Tex. Ins. Code §
541.060(a)(3).

6.14 Defendant ASI failed to affirm or deny coverage of Plaintiff’s claim within a
reasonable time. Specitically, Plaintiff did not receive timely indication of acceptance or
rejection, regarding the full and entire claim, in writing from Defendants. Defendant’s conduct
constitutes a violation of the Unfair Settlement Practices specified in Tex. lns_ Code §
541.060(a)(4).

6.15 Defendant ASI refused to fully compensate Plaintiff under the terms of the Policy,

even though Defendant failed to conduct a reasonable investigation Specifically1 Defendant ASI

 

PLAINT[FF’S ORIGINAL PETITION PAGE --l-

Certified Docnment Number: 842|7865 - Page 5 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 5 of 52

performed a results/outcome-oriented investigation of Plaintiff’s claim, which resulted in a
biased, unfair and inequitable evaluation of Plaintiff’s losses to the Property. Defendant’s
conduct constitutes a violation of the Unfair Settlement Practices specified in Tex. lns. Code §
541 .060(a)(7).

6.16 Defendant ASI misrepresented the insurance policy sold to Plaintiff by (l)
making an untrue statement of material fact regarding coverage; (2) failing to state a material
fact necessary to make other statements made not misleading, considering the circumstances
under which the statements were made; {3) making a statement in a manner that would mislead
a reasonably prudent person to a false conclusion of a material fact regarding coverage; (4)
making a material misstatement of law; and/or (5) failing to disclose a matter required by law to
be disclosed, including failing to make a disclosure in accordance with another provision of the
Texas Insurance Code, in violation of Section 541 .061 of the same.

6.17 Defendant ASI failed to meet its obligation under the Texas Insurance Code
regarding timely acknowledging Plaintiff’s claim, beginning an investigation of Plaintiff’ s claim,
and requesting all information reasonably necessary to investigate Plaintiffs claim within the
statutorily mandated deadlinel Def`endant’s conduct constitutes a violation of the Prompt
Payment of` Claims subchapter specified in Tex. Ins. Code § 542.055.

6. 18 Defendant ASI failed to accept or deny the Plaintiff’s full and entire claim within
the statutory mandated deadline of receiving all necessary information Defendant’s conduct
constitutes a violation of the Prompt Payment of Claims subchapter specified in Tex. Ins. Code §
542.056.

6.19 Defendant -ASI failed to meet its obligations under the Texas Insurance Code
regarding payment of claims without delay. Specifically, Defendant has delayed full payment of

Plaintiff’s claim longer than allowed and, to date, Plaintiff has not yet received full payment for

 

PLAINTIFF’S ORIGINAL PETITION PAGE -5-

Certified Document Niimber: 84217865 - Page 6 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 6 of 52

Plaintiff‘s claim. Defendant’s conduct constitutes a violation of the Prompt Payment of Claims
subchapter specified in Tex. Ins. Code § 542.058.

620 From the point in time Plaintiff’s claim was presented to Defendant ASI1 the
liability of Defendant to pay the full claim in accordance with the terms of the Policy was
reasonably clear However, Defendant ASI has refused to pay Plaintiff in fu|l, despite there
being no basis whatsoever on which a reasonable insurance company would have relied to deny
the full payment Defendant’s conduct constitutes a breach of the common law duty of good
faith and fair dealing

6.21 As a result of Defendant’s wrongful acts and omissions1 Plaintiff was forced to
retain the professional services of the attorney and law firm who are representing Plaintiff with
respect to these causes of action On or about December 26, 2018, Plaintiffs counsel sent a
letter of representation requesting various documents related to the storm(s), including a certified
true copy of the complete policy covering the property on the date of loss, with all endorsements

6_22 On or about January 24, 2019, Plaintiff’ s counsel sent a Texas Insurance Code
542/\ Notice and Texas Deceptive Trade Practices Act (“DTPA“) Demand letter to the
Defendant The letter gave Defendant a statement of the acts or omissions giving rise to the
claim and included the specific amount alleged to be owed by the insurer on the claim for
damage to or loss of a covered property, as well as the amount of reasonable and necessary
attorney‘s fees incurred by Plaintiff as of the date of the Notice The letter also informed
Defendants of potential violations under the DTPA and Insurance Code related to its handling
and adjusting of Plaintiff‘s claim and potential claims, including attorney’s fees, statutory
penalty interest, and additional damages arising from those violations The Notice and Demand
letter provided Defendants with the statutorily mandated sixty days to respond, and an

opportunity to resolve the claim without extended litigation costs. Defendant acknowledged the

 

PLAlNTlFF’S ORIGINAL PETITION PAGE »6-

Certified Document Number: 84217865 - Page '] of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 7 of 52

letter, then maintained its previous claims stance and denied the Demand in its entirety in a letter
to the Plaintiff’s counsel dated February 20, 2019; satisfying the sixty-one day statutory notice
requirement, as well as the statutory requirement that Defendants either deny a DTPA and
Insurance Code Demand or be allotted a sixty-day time period to attempt to resolve the claim
before a Petition is to be filed

6.23‘ To date, Defendant ASI has failed to and refused to pay Plaintiff for the proper
repair of the property. Plaintiff’ s experience is not an isolated case The acts and omissions of
Defendants committed in this case, or similar acts and omissions, occur with such frequency that
they constitute a general business practice of Defendants with regard to handling this type of
claim. Defendants’ entire process is unfairly designed to reach favorable outcomes for the
company at the expense of the policyholder.

Vl[. COUNTS
7.1 Plaintiff incorporates by reference all facts, statements, and allegations set forth in

all previous paragraphs, as if set forth in full in each cause of action that follows.

7_2 COUNT l - BREACH OF CONTRACT
a. At the time of the loss, Plaintiff had valid, enforceable insurance contract
in place, issued by Defendant (the “Policy”). Plaintiff was the insured of the contractl
x Plaintiff fully performed her contractual obligations by making premium payments as
required by the insurance contract, and at all times complied fully with all material
provisions of the Policy.
b. According to the Policy that Plaintiff purchased, Defendant ASI had the
duty to investigate and pay Plaintiff’s policy benefits for claims made for covered

damages, including additional benefits under the Policy, resulting from the damages As

 

PLAIN'HFF’S ORIGINAL PETIT`ION PAGE -7-

Certified Document Number: 84217865 - Page 8 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 8 of 52

a result of these damages, which result from covered perils under the Policy, the
Plaintiff‘s home has been damaged

c. Defendant ASI’s failure to properly investigate and refusal, as described
above, to pay the adequate compensation as it is obligated to do under the terms of the
Policy in question and under the laws of the State of Texas, constitutes a material breach
of Defendant ASI’s contract with Plaintiff. As a result of this breach of contract, Plaintiff
has suffered the damages that are described in this Petition, the producing cause of which
is Defendant’ s actions

7.3 COUNT 2 - PROMPT PAYMENT OF CLAIMS; VIOLA'I`ION OF TEXAS
INSURANCE CODE §542, ET SEQ.

a_ Under the Texas Insurance Code, Defendant ASI had a duty to investigate
and pay Plaintiff’s claim under the Policy in a timely manner. Defendant ASl violated
Chapter 542 of the Texas Insurance Code by not timely: (1) commencing its investigation
of the claim', (2) requesting information needed to investigate the claim; (3)
communicating with its insured regarding the status of its investigation, including failing
to accept or reject Plaintiff’ s claim in writing within the statutory timeframe; (4)
conducting its investigation of the claim; and (5) paying the claim

b. All of the above-described acts1 omissions, and failures of Defendant are a
producing cause of Plaintiff‘s damages that are described in this Petition Defendant ASI
is therefore liable under Chapter 542 for penalty interest at the rate set forth in the statute,
and attorney’s fees taxed as costs of this suit.

c. Additionally, if it is determined Defendant ASI owes Plaintiff any
additional money on Plaintiff’s claim, then Defendant has automatically violated Chapter

542 in this case

 

PLAINTIFF’S ORIGINAL PETITION PAGE -8-

Certified Docurnent Number: 84217865 - Page 9 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 9 of 52

7.4 COUNT 3 - UNFAIR INSURANCE PRAC'I`ICES; VIOLATION OF
TEXAS INSURANCE CODE § 541, ET SEQ.

a. As an insurer, Defendant ASl owes statutory duties to Plaintiff as its
insured Specifically, the Texas Insurance Code prohibits Defendant ASI from engaging
in any unfair or deceptive act or practice in the business of insurance

b. By its acts, omissions, failures, and conduct, Defendant ASI has engaged
in unfair and deceptive acts or practices in the business of insurance in violation of 541 of
the Texas Insurance Code Such violations include, without limitation, all the conduct
described in this Petition, plus Defendant’s unreasonable delays and under-scoping in the
investigation, adjustment, and resolution of the Plaintiff’ s claim, plus Defendant’s failure
to pay for the proper repair of the Plaintiffs home on which liability had become
reasonably clear. They further include Defendant’s failure to give Plaintiff the benefit of
the doubt Specifically, Defendant ASI are guilty of the following unfair insurance
practices:

i. Misrepresenting to Plaintiff pertinent facts or policy provisions
relating to the coverage at issue;

ii. Failing to attempt in good faith to effectuate a prompt, fair, and
equitable settlement of claim submitted in which liability had become reasonably
clear',

iii_ Failing to provide promptly to a policyholder a reasonable
explanation of the basis in the insurance policy in relation to the facts or
applicable law for the denial of a claim or for the offer of a company’s settlement;

iv. Failing to affirm or deny coverage of Plaintiff’s claim within a

reasonable time;

 

PLAINTIFF'S ORIG[NAL PETITION PAGE -9-

Certitied Documerit Number: 84217865 - Page 10 of 45

' Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 10 of 52

v. Refusing to pay Plaintiffs claim without conducting a reasonable
investigation with respect to the claim; and

vi. Misrepresenting the insurance policy sold to Plaintiff by (1)

making an untrue statement of material fact regarding coverage; (2) failing to
state a material fact necessary to make other statements made not misleading,
considering the circumstances under which the statements were made; (3)
making a statement in a manner that would mislead a reasonably prudent person
to a false conclusion of a material fact regarding coverage; (4) making a material
misstatement of law; and/or (5) failing to disclose a matter required by law to be
disclosed, including failing to make a disclosure in accordance with another
provision of the Texas Insurance Code.

c. Defendant ASI has also breached the Texas Insurance Code when it
breached its duty of good faith and fair dealing Defendant’s conduct as described herein
has resulted in Plaintiff’s damages that are described in this Petition

d. All of the above-described acts, omissions, and failures of Defendant are a
producing cause of Plaintiff’s damages that are described in this Petition, and were done
knowingly and/or intentionally as that term is used in the Texas Insurance Code

7.5 COUNT 4 _ r)'rPA; vioLATioNs oF TExAs BUerass AND
COMMERCE Coi)r: § 17.46, E'r saQ.

a. Plaintiff is an individual who sought and acquired a good, the Policy that
is the subject of the suit, by purcliase, from the Defendantl Plaintiff also sought and
acquired the service and adjustment of claims under that policy, a service that was
“furnished in connection with the sale or repair of goods”, as defined by the DTPA. This
qualifies Plaintiff as a consumer of goods and services provided by Defendant as defined

by the Texas Deceptive Trade Practices Act (“D'IPA”)1 codified under Chapter 17 of the

 

PLAlNTlFF’S ORIGINAL PETIT[ON PAGE -lll-

Certified Document Number: 84217865 - Page l 1 of 45

` Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 11 of 52

Texas Business and Commerce Code. The Plaintiff has met all conditions precedent to
bringing this cause of action against Defendants Specifically, Defendant’s violations of
the DTPA include without limitation, the following matters

b. By its acts, omissions, failures7 and conduct that are described in this
Petition, Defendant ASI has committed false, misleading, or deceptive acts or practices in
violation or§ ir.¢ts(b)(z), (3), (5), (7), (11), (12), (13), (20), and (24) or the DTPA. in
this respect, Defendant’s violations include without limitation:

i. Unreasonable delays in the investigation, adjustment and
resolution of Plaintiff’s claim, during which Defendant employed a series of
alleged “independent adjusters” under the control of Defendant, that caused
confusion to Plaintiff as to whom was representing whom1 and had whose best
interests in mind. This gives Plaintiff the right to recover under Section
17,46(b)(2) and (3) ofthe DTPA',

ii. As described in this Petition, Defendant represented to Plaintiff
that the insurance policy and Defendant’s adjusting and investigative services had
characteristics uses, or benefits that it did not have, which gives Plaintiff the right
to recover under Section 17.46(b)(5) of the DTPA;

iii. As described in this Petition, Defendant represented to Plaintiff
that the insurance policy and Defendant’s adjusting and investigative services
were of a particular standard, quality1 or grade when they were of another in
violation of Section 17.46(b)(7) of the DTPA;

iv. As described in this Petition, Defendant represented to Plaintiff

that the insurance policy and Defendant’s adjusting and investigative services

 

PLAINTIFF`S ORIGINAL PETITION PAGE -l l-

Certified DocurnentNumber: 84217865 - Page |2 of 45

' Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 12 of 52

conferred or involved rights, remedies, or obligations that it did not have, which
gives Plaintiff the right to recover under Section 17.46(b)( 12) of the DTPA;

v. Defendant knowingly made false or misleading statements of fact
concerning the need for replacement of roofing systems, which gives Plaintiff the
right to recover under Section 17.46(b)(13) of the DTPA;

vi. Defendant breached an express and / or implied warranty that the
damage caused by the subject storm(s) would be covered under the insurance
policies This entitles the Plaintiff to recover under Sections 17_46(b)(12) and
(20) and l7.50(a)(2) of the DTPA;

vii. Defendant failed to disclose information concerning the insurance
policy which was known at the time of the transaction where the failure to
disclose such information was intended to induce the Plaintiff into a transaction
into which the Plaintiff would not have entered had the information been
disclosed This gives Plaintiff the right to recover under Section 17.46(b)(24) of
the DTPA;

viii. Defendant’s actions, as described in this Petition, are
unconscionable in that it took advantage of Plaintiff”s lack of knowledgej ability,
and experience to a grossly unfair degree Defendant’s unconscionable conduct
gives Plaintiff the right to relief under Section 17,50(a)(3) of the DTPA; and

ix. Defendant’s conduct, acts, omissions, and failures as described in
this Petition1 are unfair practices in the business of insurance in violation of
Section 17.50(a)(4) of the DTPA, under which violations of Chapter 541 of the

Texas Insurance Code are an enabling statute

 

PLAINTlFF’S ORIGINAL PETlTlON PAGE -lZ-

Certif'ied Document Number: 34217865 - Page 13 of 45

` Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 13 of 52

c. All of the above-described acts, omissions, and failures of Defendant are a
producing cause of Plaintiff’s damages that are described in this Petition All of the
above-described acts, omissions, and failures of Defendant were done knowingly and
intentionally, as those terms are used and defined in the Texas Deceptive Trade Practices
Act.

7.6 COUNT 5 - BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

a. By its acts, omissions, failures, and conduct, Defendant has breached its
common law duty of good faith and fair dealing by failing to pay the proper amounts on
Plaintiff‘s entire claim without any reasonable basis, and by failing to conduct a
reasonable investigation to determine whether there was a reasonable basis for this
denial_ Defendant has also breached this duty by unreasonably delaying payment of
Plaintiff’s entire claim, and by failing to settle Plaintiffs entire claim because Defendant
knew or should have known that it was reasonably clear that the claim was covered
These acts, omissions, failures, and conduct of Defendant are a proximate cause of
Plaintiff’s damages
7.7 COUNT 6 - MISREPRESENTATION

a. Defendant ASI is liable to Plaintiff under the theories of intentional
misrepresentation or in the alternative negligent misrepresentation Defendant ASl did
not inform Plaintiff of certain exclusions in the policy Misrepresentations were made by
Defendant ASI or its agents, with the intention that they should be relied upon and acted
upon by Plaintiff1 who relied on the misrepresentations to Plaintiff’ s detriment As a
result, Plaintiff has suffered damages, including but not limited to loss of the Property,
loss of use of the Property1 mental anguish and attorney’s fees Defendant ASI is liable

for these actual consequential and penalty-based damages

 

PLAlN l lFF’S ORIGINAL PETITION PAGE -l3-

Certified Document Number: 84217865 - Page 14 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 14 of 52

VIII. WAIVER AND ESTOPPEL

8.1 Defendant is waived and is estopped from asserting any coverage defenses,
conditions, exclusions, or exceptions to coverage not contained in any reservation of rights letter
is the Plaintiff.

IX. DAMAGES / CLAIMS FOR RELIEF

9.1 All the damages described and sought in this Petition are within thejurisdictional
limits of the Court and exceed an aggregate amount of monetary relief over $100,000 but not
more than $200,000.

9.2 The above described acts, omissions1 failures, and conduct of Defendants caused
Plaintif`f"s damages which include without limitation, (1) the cost to properly repair Plaintiff‘s
home, (2) any investigative and engineering fees incurred by Plaintiff, (3) court costs, and (4)
attorney‘s fees. Plaintiff is entitled to recover consequential damages from Defendants1 breach
of contract Plaintiff is also entitled to recover the amount of Plaintiff s claim plus interest on the
amount of the claim, under Chapter 542 of the Texas Insurance Code, as damages each year at
the rate determined on the date of judgment by adding five percent to the interest rate determined
under Section 304.003 of the Texas Finance Code, accruing beginning on the date the claim was
required to be paid This interest is in addition to prejudgment interest

n

9.3 Defendant has also “knowingly and “intentionally” committed deceptive trade
practices and unfair insurance practices as those terms are defined in the applicable statutes
Because of Defendant’s knowing and intentional misconduct1 Plaintiff is entitled to additional
damages as authorized by Section l7.50(b)(l) of the DTPA, which allows recovery of up to three

times economic damages Where there is an enabling statute for the DTPA, as there is here with

the Texas Insurance Code, Plaintiff is entitled to recovery of up to three times actual damages

 

PLAIN l lF F’S ORIGINAL PET[TION PAGE -l -'l-

Certitied Document Number'. 84217865 - Page 15 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 15 of 52

Plaintiff is further entitled to the additional damages that are authorized by Chapter 541 of the
Texas Insurance Code

9.4 Defendant’s breach of its duty of good faith and fair dealing owed to Plaintiff was
done intentionally, with a conscious indifference to the rights and welfare of Plaintiff`, as defined
in Chapter 41 of the Texas Civil Practice and Remedies Code. These violations by Defendant
are the type of conduct which the State of Texas protects its citizens against by the imposition of
exemplary damages Therefore, Plaintiff seeks the recovery of exemplary damages in the
amount to be determined by the finder of fact that is sufficient to punish Defendant for its
wrongful conduct and to set an example to deter Defendant and others similarly situated from
committing similar acts in the future

X. ATTORNEY’S FEES

10.] As a result of Defendant’s conduct that is described in this Petition, Plaintiff has
been forced to retain the undersigned law firm and attorney to prosecute this action, and has
agreed to pay reasonable attorney’s fees Plaintiff is entitled to recover these attorney’s fees
under Chapter 38 of the Texas Civil Practice and Remedies Code1 Chapters 541 and 542 of the
Texas Insurance Code, and Section 17.50 of the DTPA.

XI. DISCOVERY

11.1 Under the Texas Rule of Civil Procedure 194, the Defendant is requested to
disclose within fifty (50) days of service of this request, the information of material described in
Texas Rule of Civil Procedure 194.2(a) through (l). Plaintiff’ s Requests for Disclosure, Requests
for Production, Interrogatories, and Requests for Admissions are attached, for service at the time
of service of this Petition, and incorporated herein by reference

XII. JURY DEMAND

12.1 Plaintiff demands a jury trial and tenders the appropriate fee with this Petition

 

PLAINTIFF’S ORIGINAI_, PETITION PAGE -15-

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 16 of 52

XIII. PRAYER

WI-IEREFORE, PREMISES CONSIDERED1 Plaintiff TRICIA DUNN prays that
Defendant ASI LLOYDS be cited to appear and answer herein, and that upon trial hereof, said
Plaintiff have and recover such sums as would reasonably and justly compensate Plaintiff in
accordance with the rules of law and procedure, as to economic damages, actual damages,
consequential damages statutory penalty interest, treble damages under the Texas Deceptive
Trade Practices Act and Texas lnsurance Code, and all punitive and exemplary damages as may
be found In addition, Plaintiff requests the award of attomey’s fees for the trial and any appeal
of this case, for all costs of court, for prejudgment and post-judgment interest, at the highest rate
allowed by law, and for any other and further relief`, at law or in equity, to which Plaintiff may
show herself to be justly entitled

Respectfully submitted,

THE CORONA LAW FIRM, PLLC

By: /s/ Jesse S. Coronrr

Jesse S. Corona

Texas Bar No. 24082184

Southern District Bar No. 2239270
12807 Hayr`ies Road, Bldg E
Houston, Texas 77066

Of`fice; 281.882.353]

Facsimile; 713.678_0613
Jesse@theCoronaLawfirm.com

A'I`TORNEY FOR PLAINTIFF

 

PLAINTIF`F’S ORIGINAL PET[TION PAGE -16-

Cer'tified Document Number: 84217865 - Page 16 Of 45

Certified Document Number: 84217865 - Page l'i' of 45

` Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 17 of 52

PLAINTIFF’S REQUESTS FOR DISCLOSURE
TO DEFENDANT, ASI LLOYDS

_TO: ASI LLOYDS, Defendant

Pursuant to Rule 194, you are requested to disclose, within fifty (50) days of service of
this request, the information requested below

Respectfully submitted

THE CORONA LAW FIRM, PLLC

By: /s/ Jesse S. Cor'r)rrrr

Jesse S. Corona

Texas Bar No. 24082184

Southern Di strict Bar No. 2239270
12807 Haynes Road, Bldg E
Houston, Texas 77066

Office: 281 .882_3531

Facsimile: 713.678_0613
Jesse@theCoronaLawfirm.com

ATTORN EY FOR PLAINTIFF

RE UESTS FOR DISCLOSURE TO DEFENDANT

REOUEST FOR DISCLOSURE 194.2(a): The correct names of the parties to the lawsuit
RESPONSE:

REQUEST FOR DISCLOSURE 194.2§!)!: Name, address, and telephone number of any

potential parties
RESPONSE:

REOUEST FOR DISCLOSURE 194.;(£); The legal theories and, in general, the factual bases
of the responding party’s claims or defenses (the responding party need not marshal all evidence
that may be offered at trial).

RESPONSE:

REOUEST FOR DISCLOSURE 194.2(d!: The amount and any method of calculating
economic damages
RESPONSE:

REQUEST FOR DlSCLOSURE 194.2(e): The name, address, and telephone number of
persons having knowledge of relevant facts, and a brief statement of each identified person’s
connection with the case

 

PLAIN l lFFS’ REQUEST FOR DISChOSURE PAGE -l7-

Certified Document Number: 842|7865 - Page 18 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 18 of 52

RESPONSE:

REOUEST FOR DISCLOSURE 194.2(|'): For any testifying expert:

(a) the expert’s name, address and telephone number;

(b) the subject matter on which the expert will testify;

(c) the general substance of the expert’s mental impressions and opinions and a brief
summary of the basis for them, or if the expert is not retained by, employed by, or
otherwise subject to the control of the responding party, documents reflecting such
information;

(d) if the expert is retained by, employed by, or otherwise subject to the control of the
responding party;

(i) all documents, tangible things, reports, models1 or data compilations that have
been provided to1 reviewed by, or prepared by or for the expert in anticipation
of the expert’s testimony; and

(ii) the expert’s current resume and bibliography.

RESPONSE:

REOUEST FOR DISCLOSURE 194.2§g[: Any indemnity and insuring agreements described
in Rule192.3(f).
M

REOUEST FOR DISCLOSURE 194.2(h): Any settlement agreements described in Rule
rsz.s(g).
RESPONSE:

REOUEST FOR DISCLOSURE 194.2(i): Any witness statements described in rule 192.3(h)_
RESPONSE:

REOUEST FOR DISCLOSURE 194.2(i): In a suit alleging physical or mental injury and
damages from occurrence that is the subject of case, all medical records and bills that are
reasonably related to the injuries or damages asserted or in lieu thereof, an authorization

permitting the disclosure of such medical records and bills
RESPONSE:

REQUEST FOR DISCLOSURE 194.2(k): In a suit alleging physical or mental injury and
damages from occurrence that is the subject of case, all medical records and bills obtained by the

responding party by virtue of an authorization furnished by the requesting party.
RESPONSE:

REOUEST FOR DlSCLOSURE 194.2(1): The name1 address and telephone number of any
person who may be designated as a responsible third party.
RESPONSE:

 

PLAINTIFFS’ REQUEST FOR DlSCLOSURE PAGE -18-

Certified Document Number: 84217865 - Page 19 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 19 of 52

PLAIN'I`IFF’S FIRST REQUEST FOR PRODUCT[ON
TO DEFENDANT, ASI LLOYDS

TO: ASI LLOYDS, Defendant

COMES NOW, TRICIA DUNN, Plaintiff in the above styled and numbered cause, and
requires that ASI LLOYDS, Defendant, answer the following Requests for Production pursuant
to Rule 196.3 of the Texas Rules of Civil Procedure, and Plaintiff requires that answers to same
and copies of the original documents be served upon TI-[E CORONA LAW F[RM, PLLC.
Pursuant to Ru|e 196.3, the documents must be produced as they are kept in the usual course of
business or organized and labeled to correspond to the requests for production Pursuant to Rule
196.2, a Response to these Requests shall be served within fifty (50) days after receipt of the
Requests

Respectfully submitted,

THE CORONA LAW FIRM, PLLC

By: /s/ Jesse S. Corona

Jesse S. Corona

Texas Bar No. 24082184

Southern District Bar No. 2239270
12807 Haynes Road, Bldg E
Houston, Texas 77066

Office; 281 .882.3531

Facsimile: 713.678.0613
Jesse@theCoronaLawfirm.com

ATTORNEY FOR PLAINTIFF
INS'I`RUCTIONS AND DEFINITIONS

1. Pursuant to the provisions of TEX. R. ClV_ P. 196, you are hereby requested to
produce the below designated documents

The following terms shall have the meaning indicated below:

a. “Person” means natural persons corporations partnerships sole proprietorships,
unions associations or any other kind of entity or its agents servants and employees
b. “Document” means any printed, typewritten, mechanically or otherwise recorded
matter of whatever character including but not without limitation1 letters purchase
orders memoranda, telegrams notes catalogues brochures diaries reports
calendars inter- and intra-office communications statement investigative reports
announcements depositions answers to interrogatories pleadings judgments
newspaper articles photographs tape recordings motion pictures and any carbon or

 

PLAINTIFF`S FIRST REQUEST FOR PRODUC'[`ION PAGE -19-

Certified Document Number: 842|7865 - Page 20 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 20 of 52

photographic copies of any such material if you do not have custody or control of the
original; and anything else in writing If any document requested to be identified
was but is no longer in your possession or control or is no longer in existence state
whether it is (l) missing or lost; (2) destroyed; (3) transferred voluntarily or
involuntarily to others and if so, to whom, or (4) otherwise disposed of, and in each
instance explain the circumstances surrounding an authorization of such disposition
thereof, state the approximate date thereof and describe its contents

c. “You” and “Your” shall mean the party to whom these questions are directed as well
as agents employees attorneys investigators and all other persons acting for said
party.

d "Misconduct" is defined as an activity, act, or omission to act which result in a breach
of warranty, express of implied, violation of any statute regulation, or industry
standard, whether relating to safety or otherwise or a breach of any duty of any care

e. “Plaintiff” is defined as the party who is propounding these Interrogatories to you and
any of its agents servants or employees

f. “Occurrence," “collision,” “incident” and/or “wreck” and/or the phrase “collision
made the basis of this suit” shall mean the accident event or happening as set forth in
the Plaintiff s petition complaint that has given rise to this lawsuit

g. When asked to “describe” a document state the title, subject matter, author, date
addressee file designation and other identifying designation and the present locations
and custodian of the document

h. The term L‘statement” includes any written statements signed or otherwise adopted or
approved by the person making it, and any stenographic, mechanical, electrical,
magneticJ or other recording, or a transcription thereof`, which is a substantially
verbatim recital of an oral statement by the person making it and contemporaneously
recorded, or statements as are defined in Texas Rule of Civil Procedure 192_3(h).

i. “Mobile device” means cellular telephone smartphone, satellite telephone pager,
personal digital assistant (“PDA”), iPad, Google Tablet or any such similar device

j. As used herein1 the term “information” should be construed in the broad sense It
includes reference to both facts and applicable principles This word should not be
construed to be limited by any method of acquisition or compilation and, therefore
includes oral information as well as documentsl

k. As used herein, the terms “identify” and/or “identity” mean to provide the following:
(1) With regard to natural persons state the name last known telephone number and
last known address of the person; the name address and telephone number of the
employer of such person; if "you" have a business relationship, direct or indirect with
such person, or his employer, state the nature of such business relationship; (2)
With respect to any entity, which is not a natural person, state the name telephone
number and last known address of such entity; state the nature of such entity; and if
"You" have any business relationship with such entity, either direct or indirect, state
the nature of such relationship

l. The term “communication" means any oral or written utterance notation, or
statement of any nature whatsoever, by and to whomsoever made including,
correspondence conversations dialogues discussions interviews consultations
agreements and other understandings among two or more persons

m. The term “or” and the term “and” means the term both “or” and “and” in both
conjunctive and disjunctive

 

PLAIN'HFF’S FIRST REQUEST FOR PRODUCTION PAGE -20-

Certified Document Number: 842|7865 - Page 21 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 21 of 52

n_ The term of any singular form of a term shall include the plural, and the use of a
plural form of a term shall include the singular.

PRIV]LEGE]_) OR PROPRIETARY DOCUl\/lENTS

2. If any document requested is withheld on the basis of any claim of privilege, you
are hereby requested to produce a privilege log in compliance with the Texas Rules of Civil
Procedure within 15 days of service of your responses containing the below information:

a. ldentifying the person or persons who prepared or authored the document and, if

applicable, the person or persons to whom the document was sent or shown;

Specifying the date on which the document was prepared or transmitted;

Identifying the subject matter of the document;

Describing the nature of the document (e.g., letter, telegram, etc.);

Stating the number of pages attachments and appendices

Stating the identity of each person who had access to, custody of, and who received a

copy of the document;

Identifying the present custodian;

Stating the reason why the document was not produced;

1. Stating briefly why the document is claimed to be privileged or to constitute work
product; and

j. ldentifying the paragraph of this request to which the document relates

rang-ost

'P'QQ

3_ If any document relates in any way to a meeting or to any conversation, all
participants in the meeting or conversation are to be identified

ELECTRONICALLY STORED INFORMA'I`ION

4. For electronically stored information, please produce, no later than the date of the
commencement of the document production, a discovery log that details the type of information,
the source of information, the discovery request to which the information corresponds and the
information’s electronic lD number. Write all the electronically stored information to a
reasonably usable storage media1 such as a CD, DVD, or Flash Drive.

5. For electronically stored information, identify every source containing potentially
responsive information that You are not searching or producing

LOST OR DESTROYED DOCUMENTS

6, If any document requested has been lost, discarded, or destroyed, you are
requested to submit a written statement no later than the date of the commencement of the
document production, identifying as completely as possible each such document so lost,
discarded or destroyed Identification of each such document shall include the date of disposal,
manner of disposal, reason for disposal, persons authorizing the disposal, persons having
knowledge of the disposal and persons disposing of the company

PRESERVATION OF EVIDENCE

 

PLAINTIFF’S FlRST REQUEST FOR PRODUCTION PAGE -2 l -

Certified Document Number: 842!7865 - Page 22 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 22 of 52

7. IT IS REQUESTED THAT ALL DOCUl\/[ENTS AND/OR OTI-[ER DATA
COMPILATIONS WHICH MIGHT lMPACT ON THE SUBJECT MATTER OF 'I'I~IIS
LITIGATION BE PRESERVED AND THAT ANY ONGOING PROCESS OF DOCUM]ENT
DESTRUCTION INVOLVING SUCH DOCUMENTS CEASE.

DUTY TO SUPPLEMENT RESPONSES

8. Please be further advised that pursuant to Rule 193_5 of the Texas Rules of Civil
Procedure, you have a duty to supplement your answers to these Requests for Production
reasonably promptly after you discover the necessity of supplementation Such supplemental
responses are to be filed and served upon this party immediately upon receipt of such
information Pursuant to Rule 193_6 of the Texas Rules of Civil Procedure, should you fail to
properly supplement your answers the Court may forbid you from introducing into evidence the
material or information that was not timely disclosed, or from offering testimony of a witness
who was not timely identified If individuals with knowledge of relevant facts come to your
attention after serving answers to these Requests for Production, or if any such individuals
employees or agents of the Defendant change employment or move before trial, Plaintiff
requests that to be timely informed of such developments

FIRS'I` REOUEST FOR PRODUCTION

REOUEST FOR PRODUCTION NO. 1: The insurance policy in effect on the date of
Plaintiffs claims(s) making the basis of this suit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 2: The entire claims investigation files generated and
maintained by Defendant in the ordinary course of business pertaining to Plaintiff‘s claim(s)

making the basis of this lawsuit
RESPONSE:

REOUEST FOR PRODUC'I`ION NO. 3: All training and educational materials which instruct
claims adjusters or claims handlers in handling claims for coverage for property damage,
hurricane damage, hail, water damage, roof and/or wind damage under Defendant’s

homeowners’ insurance policies in Texas This request is limited to the last five (5) years
RESPONSE:

REOUEST FOR PRODUCTION NO. 4: All training and educational materials which instruct
claims adjusters or claims handlers in handling claims for coverage for property damage,
hurricane damage, hail, water damage, roof and/or wind damage under Defendant’s

homeowners insurance policies in Texas This request is limited to the last five (5) years
RESPONSE:

REOUEST FOR PRODUCTION NO. 5: All procedure or policy manuals or guides meant to
guide and assist Defendant’s claims adjusters or claims handlers in handling claims for property
damage, including the criteria for and the process for evaluating whether coverage exists under
Defendant’s homeowners’ insurance policies in Texas. This request is limited to the last five (5)
years

RESPONSE:

 

PLAlNTIFF"S FlRST REQUEST FOR PRODUCTION PAGE -22-

Certified Document Number: 842|7865 - Page 23 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 23 of 52

REQUEST FOR PRODUCTION NO. 6: All procedure or policy manuals or guides meant to
guide and assist Defendant’s claims adjusters or claims handlers in handling claims for property

damage, hurricane damage, hail, water damage1 roof damages and/or wind damage to the house,
including the criteria, for and the process for, evaluating whether coverage exists under
Defendant’s homeowners insurance policies in Texas This request is limited to the last five (5)
years

RESPONSE:

REQUEST FOR PRODUCTION NO. 7: All communications and documents including
electronic between Defendant and Plaintiff regarding Plaintiff’ s claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 8: All communications and documents including
electronic, between Defendant and any third party regarding Plaintiff s claim(s)_
RESPONSE:

REOUEST FOR PRODUCTION NO. 9: All communications and documents including
electronic, between Defendant and any other Defendant(s) regarding Plaintiff”s claim(s).
RESPONSE:

REOUEST FOR PRODUCTION NO. 10: All communications and documents including
electronic, between Defendant’s business departments including all persons part of the

Defendant company, regarding Plaintiff’s claim(s).
RESPONSE:

REOUEST FOR PRODUCTION NO. ll: All communications and documents Defendant sent
to any other Defendant(s) in this cause of action regarding Plaintiff or the property, after
Plaintif`f’s claim(s) for coverage

RESPONSE:

REOUEST FOR PRODUCTION NO. 12: All photographs diagrams drawings or other
graphic depictions of Plaintiff or the Property made the basis of this lawsuit
RESPONSE:

REOUEST FOR PRODUCTION NO. 13: Any and all documents reports data, emails, notes
photos videos manuals guides and summaries regarding the insurance claim(s) made the basis
of this lawsuit
RESPONSE:

REOUEST FOR PRODUCTION NO. 14: All reports and other documents from
governmental agencies or offices regarding Plaintiff’s Property or containing officially kept
information regarding Plaintiff s property

RESPONSE:

REOUEST FOR PRODUCTION NO. 15: Any and all claim(s) files and claim reports
including but not limited to notes emails, data, photos videos manuals guides summaries and
claim documents regarding all homeowner insurance claims made by Plaintiff under Plaintiff’s

 

PLAINTTFF’S FIRST REQUEST FOR PRODUCTION PAGE -23-

Certified Document Number: 842|7865 - Page 24 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 24 of 52

homeowner insurance policy/policies with Defendant, specifically regarding damage to the
exterior and interior ofPlaintiff’s Property. This request is limited to the last ten (10) years
RESPONSE:

REOUEST FOR PRODUCTION NO. 16: Any and all records and/or documents explaining
criteria utilized to qualify vendors for the “approved vendors list.”
RESPONSE:

REOUEST FOR PRODUCTION NO. 17: Any and all records and/or documents maintained
by person(s) responsible for maintaining and updating the “approved vendors list_”
RESPONSE:

REQUEST FOR PRODUCTION NO. 18: Any and all records and/or documents maintained
by person(s) responsible for creating the criteria utilized to qualify vendors including contractors
and roofing companies for the “approved vendors list.“

RESPONSE:

REOUEST FOR PRODUCTION NO. 19: All documents including reports estimates data,
emails, testing1 sampling, videos and photographs received by Defendant regarding inspections
of Plaintiff’ s Property made the basis of this lawsuit

RESPONSE:

REOUEST FOR PRODUCTION NO. 20: Any and all records Defendant received, including
those obtained by way of deposition by written questions regarding Plaintiff’ s Property made the
basis of this lawsuit

RESPONSE:

REQUEST FOR PRODUCTION NO. 21: Any and all records or documents Defendant has
reviewed and/or obtained regarding Plaintiff`s Property made the basis of this lawsuit

RESPONSE:

REOUEST FOR PRODUCT!ON NO. 22: Any and all claim files Defendant has reviewed
and/or obtained regarding Plaintiff’s Property made the basis of this lawsuit
RESPONSE:

REQUEST FOR PRODUCTION NO. 23: Any and all claim files Defendant has reviewed
and/or obtained regarding Plaintiff s Property made the basis of this lawsuit
RESPONSE:

REQUEST FOR PRODUCTION NO. gil_:_ All bulletins or other communications received
from the Texas Departtnent of Insurance1 the Texas lnsurance Commissioner, or their agents
regarding practices in the handling of claims for property damage under Defendant’s homeowner

insurance policies in Texas This request is limited to the last five (5) years
RESPONSE:

REOUEST FOR PRODUCTION NO. 25: All bulletins or other communications received
from the Texas Department of Insurance, the Texas Insurance Commissioner, or their agents
regarding practices in the handling of claims for property damage, hurricane damage, hail, water

 

PLAINTIFF’S FlRST REQUEST FOR PRODUCTION PAGE -2-l-

Certified Document Number: 84217865 - Page 25 Of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 25 of 52

damage1 hail damage, roof damages and/or wind damage under homeowner insurance policies
in Texas This request is limited to the last five (5) years
RESPONSE:

REOUEST FOR PRODUCTION NO. 26: All materials meant to instruct and guide claims
adjusters under Texas law and/or company policy with regard to unfair claims settlement
practices unfair claims handling practices standards to be met in adjusting or handling
Defendant’s first party insurance claims or avoiding charges of bad faith. This request is limited
to the last five (5) years

RESPONSE:

REOUEST FOR PRODUCTION NO. 27: All materials meant to instruct and guide
Defendant’s claims adjuster under Texas law and/or company policy with regard to
understanding and complying with the Texas lnsurance Code § 541,06 and/or Article 21.21.
This request is specifically limited to the last five (5) years

RESPONSE:

REOUEST FOR PRODUCTION NO. ZL All materials meant to instruct and guide
Defendant’s claims adjusters under Texas law and/or company policy with regard to
understanding and complying with the Texas Insurance Code § 542.055 et seq and/or Article
21.55_ This request is specifically limited to the last five (5) years

RESPONSE:

REOUEST FOR PRODUCTION NO. § Any and all materials documents statements
and/or files that demonstrate Defendant’s net worth and Defendant’s net income This request is
limited to the last five (5) years

RESPONSE:

REQUEST FOR PRODUCTION NO. 30: Any and all materials documents statements
and/or files that reflect complaints and/or lawsuits filed by insured against Defendant regarding
the handing, review and/or adjusting of homeowner insurance claims in Texas This request is

limited to the last five (5) years
RESPONSE:

REOUEST FOR PRODUCTION NO. 31: A copy of each advertisement Defendant has used,
published and/or distributed through any means in Texas This request is limited to the last five
(5) years

RESPONSE:

REOUEST FOR PRODUCTION NO. 3;; Any and all materials handouts manuals outlines
articles and/or documents used or relied upon by Defendant to conduct any seminars and/or
continuing education classes for Defendant’s employees and/or independent adjusters regarding
the adjusting and/or handling of homeowner insurance claims commercial insurance claims and
property damage claims hurricane claims water damage claims roof damage claims and/or
wind damage claims in Texas This request is limited to the last five (5) years

RESPONSE:

 

PLAINTIFF"S FlRST REQUEST FOR PRODUCTION PAGE -25-

Certified Document Number: 842|7365 - Page 26 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 26 of 52

REQUEST FOR PRODUCTION NO. 33: Any and all materials handouts1 manuals outlines
articles and/or documents issued by Defendant to claims representatives and/or adjusters or
received by claims representatives and/or adjusters or relied upon by claims representatives
and/or adjusters pertaining to the adjusting and/or handling of homeowner insurance claims
commercial insurance claims property damage claims hurricane claims water damage claims
roof damage claims and/or wind damage claims in Texas This request is limited to the last five
(5) years

RESPONSE:

REQUEST FOR PRODUCTION NO. 34: Any and all reference materials handouts
manuals outlines articles and/or documents distributed and/or disbursed to Defendant’s
employer, employees agents and/or representatives in connection with attendance at seminars
and/or continuing education classes regarding the adjusting and/or handling of homeowner
insurance claims_, commercial insurance claims and property damage, hunicane claims hail,
water damage, roof damage claims and/or wind damage claims in Texas within the last five (5)

years
RESPONSE:

REQUEST FOR PRODUCTION NO. 35: Any and all materials reflecting Defendant’s
attendance policies for adjusters and claims representatives at seminars and/or continuing
education classes regarding the adjusting and/or handling of homeowner insurance claims
commercial insurance claims property damage claims hurricane claims water damage claims
roof damage claims and/or wind damage claims in Texas This request is limited to the last five
(5) years

RESPONSE:

REQUEST FOR PRODUCTION NO. 36: Any and ali materials documents files and/or
reports sent to Defendant by its employer, employees agents and/or representatives on a
monthly, weekly, or daily basis regarding Plaintiff s claim(s). Include any and all field notes and

summaries of the room-by-room scope of Plaintiff1 s Property made the basis of this lawsuit
RESPONSE:

REOUEST FOR PRODUCTION NO. 37: Any and all materials documents files and/or
reports containing list(s) of contractors and/or roofing companies that have been approved and/or
recommended for performance of services for Defendant in Texas specifically related to
homeowner insurance claims This request is limited to the last five (5) years

RESPONSE:

REOUES'I` FOR PRODUCTION NO. 38: Any and all Computer programs electronic data,
documents and/or manuals used by the adjusters and claims representatives to perform property
damage estimates relating to homeowner insurance claims in Texas including a complete copy
of the computer program used to adjust Plaintiff’s claim(s). This request is limited to the last
five (5) years
RESPONSE:

REQUEST FOR PRODUCTION NO. 39: Any and all reference materials handouts,
manuals outlines articles and/or documents that have been distributed by and/or disbursed to
Defendant regarding the price estimates of contractors and changes of those estimates within

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -26-

Certified Document Number: 84217865 - Page 27 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 27 of 52

different geographical areas of the State of Texas This request is limited to the last five (5)
years
RESPONSE:

REQUEST FOR PRODUCTION NO. 40: Any and all materials documents files and/or
reports of contractors and roofing companies that have been approved and/or recommended for

performance of Services for Defendant in Texas This request is limited to the last five (5) years
RESPONSE:

REQUEST FOR PRODUCTION NO. 41: Any and all materials documents files invoices
and/or reports of any and all contractors and roofing companies retained to investigate, inspect,
and/or evaluate Plaintiff’ s claim(s) made the basis of this lawsuit, prepared on behalf of the
Defendant

RESPONSE:

REQUEST FOR PRODUCTION NO. 42: Any and all materials documents files invoices
and/or reports of any and all contractors and roofing companies retained to investigate, inspect,
and/or evaluate claims similar in nature to Plaintiff‘s claim(s) asserted in this lawsuit, prepared
on behalf of Defendant This request is limited to the State of Texas This request is specifically
limited to the last five (5) years

RESPONSE:

REOUEST FOR PRODUCTION NO. 43: A complete copy of the entire personnel file(s) of
any and all adjusters assigned to Plaintifi"s claim(s) made the basis of this lawsuit This request

is specifically limited to the last five (5) years
RESPONSE:

REQUEST FOR PRODUCTION ‘NO. 44: The most recent address maintained on file for any
and all adjusters assigned to Plaintiff"s claim(s) made the basis of this lawsuit
RESPONSE:

REQUEST FOR PRODUCTION NO. 45: Any and all documents and/or claim files for
persons or entities that have filed property damage1 hurricane damage1 hail1 water damage, roof
damage, and/or wind damage claims that have been adjusted by any adjusters and/or adjusting

companies on behalf of Defendant
RESPONSE:

REQUEST F`OR PRODUCTION N(). 46: Any and all activity logs relating to Plaintiff‘s
claim(s) for property damage, hurricane damage, hail, water damage, roof damage, and/or wind
damage to Plaintiff‘s property, and specifically, the claim(s) made the basis of this suit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 47: Any and all documents reflecting company
guidelines procedures or policies that serve as criteria for evaluating whether claims are
covered or excluded by any policy provisions Defendant contends applied to Plaintiff‘s claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 48: Any and all organizational charts for Defendant

 

PLAINTIFF'S FIRST REQUEST FOR PRODUCTION PAGE -27-

Certified Document Number: 84217865 - Pagc 28 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 28 of 52

RESPONSE:

REQUEST FOR PRODUCTION NO. 49: Any and all organizational charts or diagrams for
each department, unit, or section of Defendant to which Plaintiff`s claim(s) was assigned
RESPONSE:

REQUEST FOR PRODUCTION NO. 50: Any and all charts or diagrams reflecting the chain
of command or supervisory hierarchy relating to each person involved in handling Plaintiff‘s
claim(s).

RESPONSE:

REQUEST FOR PRODUCTION NO. 51: Any and all claim(s) and underwriting files for
each claim(s) involving property damage, hurricane damage, hail, water damage1 roof damage,
and/or wind damage made against Defendant, investigated by any and all adjusters assigned to
Plaintiff’s claim(s) made the basis of` this lawsuit in Texas This request is limited to the last five
(5) years

RESPONSE:

REQUEST F()R PRODUCTION NO. §§ Any and all demand letters received by Defendant
after the handling of a claim involving property damage, hurricane damage, hail, water damage,
roof damage, and/or wind damage that was adjusted by any and all adjusters assigned to

Plaintiff‘s claim made the basis of this lawsuit This request is limited to the last five (5) years
RESPONSE:

REQUEST FOR PRODUCTION NO. 53: Any and all documents reflecting or relating to
Defendant’s decision to pay or deny additional expenses to or on behalf of Plaintiff in this case.
RESPONSE:

REQUEST FOR PRODUCTION NO. 54: Any and all records reflecting payment to
Plaintiff’s claim(s) made the basis of this suit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 55: Any and all documents including correspondence
and checks exchanged between Defendant and any and all vendors concerning Plaintiff"s
claim(s).

RESPONSE:

REQUEST FOR PRODUCTION NO. 56: Any and all documents relating to or refiecti ng any
and all adjusters assigned to Plaintiff’s claim(s) made the basis of this Lawsuit, front the time of
hiring through the present

RESPONSE:

REQUEST FOR PRODUCTION NO. 57: Any and all documents relating to the assignment
of Plaintiff’s claim(s) to any and all adjusters assigned to Plaintiff"s claim(s) made the basis of
this lawsuit1 from the time of hiring through the present

RESPONSE:

 

PLAINTIFF"'S FIRST REQUEST FOR PRODUCTION PAGE -28-

Certified Document Number: 84217865 - Page 29 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 29 of 52

REQUEST FOR PRODUCTION NO. 58: Any and all documents relating to or reflecting
referrals of vendors to Plaintiff or any insured

RESPONSE:

REQUEST FOR PRODUCTION NO. 59: lf you are withholding documents based upon the
assertion of a privilege, please produce a privilege log, detailing with reasonable particularity a
description of the documents withhe|d, the number of documents and the applicable privilege

which Defendant claims properly precludes the information discovery_
RESPONSE:

REQUEST FOR PRODUCTION NO. 60: Any and all advanced or specialized certifications
of` personnel who inspected, investigated and/or supervised the adjusting of the claim(s)

pertaining to the Property made the basis of this lawsuit
RESPONSE:

REQUEST F()R PRODUCTION NO. 61: Any and all documents including contracts rules
guidelines and/or instructions exchanged between Defendant Plaintiff and any and all adjusters

assigned to Plaintiff‘s claim(s) made the basis of this Lawsuit, from the time of hiring through
the present, and any other entities with whom Defendant worked or communicated regarding the
Property made the basis of this lawsuit

RESPONSE:

REQUEST FOR PRODUCTION NO. 62: All physical or tangible items and/or potentially
usable evidence obtained by, or on behalf of, Defendant from the scene of the occurrence made
the basis of this suit

RESPONSE:

REQUEST FOR PRODUCTION NO. 63: Any and all indemnity agreements between

Defendant and any other person, firm, or corporation against which a claim of indemnification
might be brought because of the facts in this lawsuit
RESPONSE:

REQUEST FOR PRODUCTION NO. 64: Any and all complaint policies and procedures
regarding the handling by Defendant of complaints made by insured homeowners This request

is limited to the last five (5) years
RESPONSE:

REQUEST FOR PRODUCTION N(). 65: Copies of all job descriptions of employees that
adjusted or in any way supervised the handling of Plaintiff"s claim(s).
RESPONSE:

REQUEST FOR PRODUCTION NO. 66: All non-privileged e-mails regarding the
investigation, adjusting, and/or handling of the claim(s) made the basis of` this lawsuit
RESPONSE:

REQUEST FOR PRODUCTION NO. 67: All e-mails between Defendant’s adjusters agents
supervisors officers and/or executives regarding changes in the educational programs relating to

 

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION PAGE -29-

Certified Document Number: 842|7865 - Page 30 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 30 of 52

the handling of property damage1 hurricane damage, hail, water damage, and/or roof damage
dmms
RESPONSE:

REQUEST FOR PRODUCTION NO. 68: All computer files databases electronically-stored
information or computer-stored information regarding the property damage, hurricane damage,
water damage andfor roof damage that have been compiled, prepared, and/or supervised by
Defendant, whether or not they are in Defendant’s possession or in the possession of another
entity.

RESPONSE:

REQUEST FOR PRODUCTION NO. 69: True and complete copies of all billing records
from any and all independent adjusters regarding the claim(s) made the basis of this lawsuit
RESPONSE:

REQUEST FOR PRODUCTION NO. 70: True and complete copy of activity logs filed by
the staff and independent adjusters on the file pertaining to the claims(s) made the basis of this
lawsuit

RESPONSE:

REQUEST FOR PRODUCTION NO. 71: Any and all reports documents or correspondence
containing the names and locations of all adjusters who have worked on this file to the present
RESPONSE:

REQUEST FOR PRODUCTION NO. 72: True and complete copies of all billings on the file
from the independent adjusters including the time sheets or documentation used to justify the
billings

M

REQUEST FOR PRODUCTION NO. 73: Any and all reports documents or correspondence
reflecting the reserving and payment history of indemnity1 expenses and vendors on this file
including but not limited dates changes and requested made by the adjusters This request is
limited to last five (5) years

RESPONSE:

REQUEST F()R PRODUCTION NO. 74: Any and all lawsuit involving vendors staff or
management involved with property claims property damage, hurricane damage, hail, water

damage, roof damage, and/or wind damage claims from 2000 to present
RESPONSE:

REQUEST FOR PRODUCTION NO. 75: Any and all correspondence and lawsuits
concerning the issues of honesty, conflict of interest, criminal actions past criminal record,
criminal conduct1 fraud investigation and/or inappropriate behavior of any person associated with
the handling of Defendant’s claim files management of property damage, hail, water damage,
roof damage andfor wind damage claims including staff and vendors

RESPONSE:

 

PLAINTIFF`S FIRST REQUEST FOR PRODUCT|ON l-"AGE -30-

Certified Document Number: 84217865 - Page 3| of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 31 of 52

REQUEST FOR PRODUCTION NO. 76: Any and all answers made in previous discovery
requests f`or lists or databases of property damage, hurricane damage, hail damage, water

damage, roof damage and/or wind damage
RESPONSE:

REQUEST FOR PRODUCTION N(). 77: Any and all answers and affidavits made by
Defendant and its counsel in previous discovery requests for training procedures and training
manuals for property damage, hurricane damage, hail damage, water damage, roof damage,

and/or wind damage claims
RESPONSE:

REQUEST FOR PRODUCTION NO. 78: Any and all reports documents or correspondence
reflecting the history of payment and reserves on this file
RESPONSE;

REQUEST FOR PRODUCTION NO. 79: Any and all reports documents or correspondence
containing names of designated individuals who gave testimony as Person Most Knowledgeable

for claims property damage, hurricane damage, catastrophe, hail damage, water damage, roof
damage, and/or wind damage claims for 2000 through the present, along with a list of the
lawsuits where testimony was given

RESPONSE:

REQUEST FOR PRODUCTION NO. 80: Any and all training manuals used by vendors to
train their adjusters on property damage, hurricane damage, hail damage, water damage, roof

damage, and/or wind damage for Defendant This request is limited to the last five (5) years
RESPONSE:

REQUEST FOR PRODUCTION NO. 81: Any and all correspondence from Defendant to and
from vendors regarding any instructions procedures changes training, payments and billing f`or
property damage, hurricane, flood, wind, hail and catastrophe claims for 2000 through the

present, including but not limited to computer disks e-mails paperwork, and manuals
RESPONSE:

REQUEST FOR PRODUCTION NO. 82_: Any and all correspondence concerning issues with
billing and claims handling with Defendant’s vendors and/or independent adjusting companies

This request is limited to tire last five (5) years
RESPONSE:

REQUEST FOR PRODUCTION NO. 832 Any and all demand letters lawsuits and/or
subrogation claims filed against any of Defendant’s vendors or by any vendors against

Defendant This request is limited to the last five (5) years
RESPONSE:

REQUEST FOR PRODUCTION NO. 84: Any and all reports documents or correspondence
containing lists of attendees, dates and locations of all meetings conducted by Defendant for all
independent adjusters and Defendant’s staff for property damage claims hurricane damage
claims flood damage claims wind damage claims hail damage claims water damage claims
and/or roof damage claims trainingl This request is limited to the last five (5) years

 

PLA| N l IFF’S FlRST REQUEST FOR PRODUCTION PAGE -_`l l -

Certified Document Number: 842|7'865 - Page 32 of` 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 32 of 52

RESPONSE:

REQUEST FOR PRODUCTION NO. 85: Any and all reports documents or correspondence
containing lists of files with written complaints or DOI complaints on property damage,
hurricane damage, wind damage, hail damage, water damage, and/or roof damage claims
previously gather and produced in earlier complaints or lawsuits This request is limited to the
last five (5) years

M

REQUEST FOR PRODUCTION NO. 86: Any and all reports documents or correspondence
containing lists of all lawsuits or disputes filed against Defendant or its entities or affiliates
nationwide containing an element of property damage, hurricane damage, hail damage, water
damage, roof damage, and/or wind damage for 2000 through present.

RESPONSE:

REQUEST FOR PRODUCTION NO. 87: Copies of the front and back of each negotiated
check made payable to solely or co-payable to Plaintiff under Plaintiff1 s insurance policy in
effect during the time of the insurance claim(s) made the basis of this lawsuit, and which was
issued by Defendantl

RESPONSE:

REQUEST FOR PRODUCTION NO. 88: Copies of the front and back of each negotiated
check made payable solely or co-payable to Plaintiff regarding the insurance claim made the
basis of this lawsuit

RESPONSE:

REQUEST FOR PRODUCTION NO. 892 Studies commissioned by Defendant, including any
done by a law firm to analyze its claim management strategies and/or to help it improve
corporate profits

RESPONSE:

REQUEST FOR PRODUCTION NO. 90: Affidavits or depositions of the employee(s) who
handled Plaintiff‘s claim(s), or their supervisors in all other cases involving the same or similar
allegations in this case.

RESPONSE:

REQUEST FOR PRODUCTION NO. 91: The entire underwriter’s file for underwriting the
insurance policy made the basis of this lawsuit
RESPONSE:

REQUEST FOR PRODUCTION NO. 9§ All notes reports documents or applications
created and/or generated by Defendant’s underwriting department relating to the insurance
policy made the basis of this lawsuit

RESPONSE:

REQUEST FOR PRODUCTION NO. 93: Please produce your Claims Service record related
to the claim(s) that form(s) the basis of this lawsuit
RESPONSE:

 

PLAINTIFF’S FlRST REQUEST FOR PRODUCTION PAGE -32-

Certified Document Number: 842|7865 - Page 33 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 33 of 52

REQUEST FOR PRODUCTION NO. 94: Please produce your Activity Log related to the
claim that forms the basis of this lawsuit

RESPONSE:

REQUEST FOR PRODUCTION NO. 95: Please produce your claims manual that applies or
applied to this claim up to the time that you received a demand letter from Plaintiff or were

served with the Petition in this case.
RESPONSE:

REQUEST FOR PRODUCTION NO. 96: Produce all reinsurance treaties that potentially
apply to the insurance policy in related to the claim, whether or not you have or will notify the
reinsurer of the claim.

RESPONSE:

 

PLAENTIFF’S FiRST REQUEST FOR PRODUCTION PAGE -33-

Certified Document Number: 84217865 - Page 34 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 34 of 52

PLAINTIFF’S FIRST SET OF INTERROGATORIES
TO DEFENDANT, ASI LLOYDS

TO: ASI LLOYDS, Defendant

COMES NOW, TRICIA DUNN, Plaintiff in the above styled and numbered cause, and
requires that ASI LLOYDS, Defendant, answer the following interrogatories under the
provisions of Rule 197 of the Texas Rules of Civil Procedure, and Plaintiff requires that answers
to same be served upon the THE CORONA LAW FIRM, PLLC no later than fifty (50) days after
the date of the service hereofl

Respectful|y submitted,

THE CORONA LAW FIRM, PLLC

By: /s/ Jesse S. Corona

Jesse S. Corona

Texas Bar No. 24082184

Southern District Bar No. 2239270
12807 Haynes Road, Bldg E
Houston, Texas 77066

Office: 281.882.3531

Facsimile: 713.678.0613
Jesse@theCoronaLawfirm.com

ATTORNEY F(}R PLAINTIFF

INSTRUCTIONS AND DEFINITIONS

l_ The undersigned party propounds the attached questions to you under the
provisions of Rule 197r of the Texas Rules of Civil Procedure These questions are being served
On your attorney and answers to the Interrogatories should, to the extent possible, be answered in
the spaces provided', and if additional space is needed, please use additional sheets or the back of
the preceding page You are notified that this party specifies that the answers shall be filed and
served upon the undersigned on or before the expiration of thirty (30) days from the date of the
service of these questions and the questions and your sworn answers may be offered in evidence
at the trial of this lawsuit

2. In answering these questions please furnish all information available to you,
including information in the possession of your attorney, or its investigators and all persons
acting in your behalf, and not merely such information known of your own personal knowledge
lf you cannot answer the Interrogatory in full after exercising due diligence to secure the
information, so state in your answer and, to the extent possible, answer stating whatever
information or knowledge you have

3_ In each question wherein you are asked to identify a person, please state with
respect to such person his full name, last known address and horne telephone number. lf the

 

PLAINTIFF"'S FIRST SET OF INTERROGATORIES PAGE -34-

Certified Document Number: 842| 7865 - Page 35 of` 45

Case 4:19-cV-Ol358 Document 1-3 Filed on 04/15/19 in TXSD Page 35 of 52

person to be identified is not a natural person (e.g. a corporation) give its name and address and
principal business activity

4_ In those instances where you choose to answer an Interrogatory for information
by referring to a specific document or record, it is requested that such specification be in such
Sufficient detail to permit the requesting party to locate and identify the records and/or
documents from which the answer can be ascertained

5. To the extent any Interrogatory is objected to1 please set forth the complete basis
for the objection If you object to only a portion of a particular Interrogatory1 specifically
identify the portion of the lnterrogatory to which you are objecting and answer the remainder
completely lf you claim privileges as grounds for not answering any Interrogatory in whole or
in part, state the privilege you are asserting, describe the factual basis for your claim of privilege,
including relevant dates and persons involved, in sufficient detail so as to permit the court to
adjudicate the validity of the assertion, and please state whether information and/or documents
are being withheld pursuant to the assertion of an objection/claim of privilege

6. Under Rule 193, an objection that an interrogatory or request for production is
overly broad or exceeds the scope of permissible discovery does not relieve you of the duty to
respond to that portion which is not subject to the objection lf you make any such objection, you
are requested to specifically state what limitations you claim should be made on the request or
interrogatory, and to make that portion of the discovery, which is not subject to such limitations

The following terms shall have the meaning indicated below_

a. “Person” means natural persons corporations partnerships sole proprietorships,
unions associations or any other kind of entity or its agents servants and employees

b. “Document” means any printed, typewritten, mechanically or otherwise recorded
matter of whatever character including but not without limitation, letters purchase
orders memoranda, telegrams notes catalogues brochures diaries reports
calendars inter- and intra-office communications statement investigative reports
announcements depositions answers to interrogatories pleadings judgments
newspaper articles photographs tape recordings motion pictures and any carbon or
photographic copies of any such material if you do not have custody or control of the
original; and anything else in writing If any document requested to be identified
was but is no longer in your possession or control or is no longer in existence, state
whether it is (l) missing or lost; (2) destroyed; (3) transferred voluntarily or
involuntarily to others and if so, to wliom, or (4) otherwise disposed of, and in each
instance explain the circumstances surrounding an authorization of such disposition
thereof, state the approximate date thereof and describe its contents

c_ “You” and “Your” shall mean the party to whom these questions are directed as well
as agents employees attorneys investigators and all other persons acting for said
party

d. “Misconduct" is defined as an activity, act, or omission to act which result in a breach
of warranty, express of implied, violation of any statute, regulation, or industry
standard1 whether relating to safety or otherwise, or a breach of any duty of any care

e. “Plaintiff"’ is defined as the party who is propounding these Interrogatories to you and
any of its agents servants or employees

f. “Occur'rence," “collision,” “incident" and/or “wreck" and/or the phrase “collision
made the basis of this suit” shall mean the accident event or happening as set forth in
the Plaintiff' s petition complaint that has given rise to this lawsuit

 

PLAINTIFF’S FIRST SET OF lNTERROGATORlES PAGE -35-

Certified Document Number: 842]7865 - Page 36 of 45

Case 4:19-cV-Ol358 Document 1-3 Filed on 04/15/19 in TXSD Page 36 of 52

g. When asked to “describe” a document state the title, subject matter, author, date,
addresses file designation and other identifying designation and the present locations
and custodian of the document

h. The term “statement” includes any written statements signed or otherwise adopted or
approved by the person making it, and any stenographic, mechanical, electrical,
magnetic, or other recording, or a transcription thereof, which is a substantially
verbatim recital of an oral statement by the person making it and contemporaneously
recorded, or statements as are defined in Texas Rule of Civil Procedure 192.3(h).

i, “Mobile device” means cellular telephone1 smartphone, satellite telephone, pager,
personal digital assistant (“PDA“), iPad1 Google Tablet or any such similar device

j. As used herein, the term “infor'mation” should be construed in the broad sense lt
includes reference to both facts and applicable principles This word should not be
construed to be limited by any method of acquisition or compilation and, therefore,
includes oral information as well as documents

k. As used herein, the terms “identify” and/or “identity” mean to provide the following:
(1) With regard to natural persons state the name, last known telephone number and
last known address of the person; the name, address and telephone number of the
employer of such person; if "you" have a business relationship, direct or indirect with
such person, or his employer, state the nature of such business relationship; (2)
With respect to any entity, which is not a natural person, state the name, telephone
number and last known address of such entity; state the nature of such entity; and if`
"You" have any business relationship With such entity, either direct or indirect state
the nature of such relationship

l. The term “communication” means any oral or written utterance notation, or
statement of any nature whatsoever, by and to whomsoever made, including,
correspondence, conversations dialogues discussions interviews consultations
agreements and other understandings among two or more persons

m. The term “or” and the term “and” means the term both “or" and “and" in both
conjunctive and disjunctive

n. The term of any singular form of a tenn shall include the plural, and the use of a
plural form of a temi shall include the singular.

REQUEST FOR PRIVILEGE LOG

7. With respect to any documents or information claimed to be privileged and
therefore exempt from discovery, request is hereby made that you produce a privilege log in
compliance with the Texas Rules of Civil Procedure within 15 days of service of your responses

DUTY TO SUPPLEMEN'I` RESPONSES

8. Please be further advised that pursuant to Rule 193.5 of the Texas Rules of Civil
Procedure, you have a duty to supplement your answers to these Interrogatories reasonably
promptly after you discover the necessity of supplementation Such supplemental responses are
to be filed and served upon this party immediately upon receipt of such information Pursuant to
Rule 193.6 of the Texas Rules of Civil Procedure1 should you fail to properly supplement your
answers the Court may forbid you from introducing into evidence the material or information
that was not timely disclosed, or from offering testimony of a witness who was not timely
identified If individuals with knowledge of relevant facts come to your attention after serving

 

PLAINTIFF‘S FlRS'T SET OF lNTERROGATORiES PAGE -36-

Certified Document Number: 842|7865 - Page 37 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 37 of 52

answers to these Interrogatories or if any such individuals employees or agents of the
Defendant change employment or move before trial, Plaintiff requests that to be timely informed
of such developments

FlRST SET OF lNTERROGATORlES

[NTERROGATORY NO. 1: State the name, address telephone number, and position or job
title of all persons answering these interrogatories
ANSWER:

INTERROGATORY NO. 2: State whether Defendant contends that any conditions precedent
to Plaintiff’s recovery has not been met, whether said conditions be stated in the insurance policy

or required by law. If so, state what conditions have not been met.
ANSWER:

INTERROGATORY NO. 3: List the date(s) Defendant requested that Plaintiff provide any
named Defendant(s) in this cause of action with requested information that was required in order
to properly evaluate Plaintiff’ s claim(s),

ANSWER:

INTERROGATORY NO. 4: Please state the following concerning notice of claim and timing
of payment (a) the date and manner in which Defendant received notice of the claim; (b) the
date and manner in which Defendant acknowledged receipt of the claim; (c) the date and manner
in which Defendant commenced investigation of the claim; (d) the date and manner in which
Defendant requested from the claimant all items statements and forms that Defendant
reasonably believed, at the time, would be required from the clainiant; and (e) the date and
manner in which Defendant notified the claimant in writing of the acceptance or rejection of the
claim

ANSWER:

INTERROGATORY NO. S: State whether Defendant contends that Plaintiff did not provide
any named Defendant(s) in this cause of action with requested information that was required in
order to properly evaluate Plaintiff‘s claim(s). If so1 state what information was requested and

not provided, and the dates of the requestsl
ANSWER:

INTERROGATORY NO. 6: State the name, address telephone number, and job title or
position of all persons who issued, adjusted, investigated reviewed, handled, made entries made
decisions or exchanged any documents or communications including electronic, regarding
Plaintiff’s insurance policy or the claim(s) made the basis of this lawsuit, including the name,
address and telephone number of the supervisor identified person. For any such person who is
no longer an employee, agent, or representative of any defendant, please so indicate and provide
the person’S last known address and telephone number.

ANSWER:

INTERROGATORY NO. 7: State ever basis in fact and in the terms of Plaintiff’ s policy, for
Defendant’s denial or payment and/or recommendation of denial or payment of Plaintiff‘s
dmms

ANSWER:

 

PLAIN l lF F`S FIRST SET OF INTERROGATORIES PAGE -37-

Certified Document Number: 84217865 - Page 38 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 38 of 52

INTERROGATORY NO. 8: State every basis in fact and in the terms of Plaintiff’ s policy, for
Defendant’s failure to pay the Plaintiff" s full claims
ANSWER:

INTERROGATORY NO. 9: State the cause number, style, and court for each lawsuit filed
against Defendant in the last five years alleging misconduct1 improper claims handling, bad faith,
violations of Texas Insurance Code § 541.060, formerly known as Article 21 _21, or violations of
Texas Insurance Code § 542.055, et seq., formerly known as Article 21.55, in the handling of

first party claims for property damage coverage under homeowner insurance policies
ANSWER:

INTERROGATORY NO. 10: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Texas Insurance Code § 541.060, the violation of which is alleged in Plaintiff"s current live
pleading against Defendant

ANSWER:

INTERROGATORY NO. 11: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. lns. Code § 542.055, in that Defendant followed all statutory deadlines and by no later
than the 15th day of notice of the claim in the event of a weather-related catastrophe or major
natural disaster, as defined by the commissioner, the claim-handling deadlines under this
subchapter are extended for` an additional l5 days acknowledged receipt of the claim,
commenced investigation of the claim, and requested any proper documents from Plaintiff‘s
reasonably believed necessary to conduct such investigation, made additional requests during the
investigation as necessary, and if acknowledged of receipt of the claim was not in writing, made
record of the date, manner and content, as refuted in Plaintiff‘s current live pleading against
Defendant

ANSWER:

lNTERROGATORY NO. 12: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. Ins. Code § 542.056, in that Defendant followed all statutory deadlines by notifying
Plaintiff’s in writing the acceptance or rejection of Plaintiff’s claim no later than the 15"‘
business day after receipt of any requested information from Plaintiff‘s in the event of a
weather-related catastrophe or major natural disaster, as defined by the commissioner, the claim-
handling deadlines under this subchapter are extended for an additional 15 days), including
stating the reason if rejected or explanation of why Defendant could not do so within that time,

as refuted in Plaintiff’ s current live pleading against Defendant
ANSWER:

lNTERROGATORY NO. 13: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. Ins. Code § 542_058, in that Defendant after receiving all items statements and forms
reasonably requested and required under § 542.055, delays payment of the claim for a period
exceeding the period specified by other applicable statutes or, if other statutes do not specify a
period, for more than 60 days the insurer shall pay damages and other items as provided by §
542.060, except where it is found as a result of arbitration or litigation that a claim received by

 

PLAlNTlFF’S FIRST SET OF lNTERROGATORlES PAGE -38-

Certified Document Number: 84217865 - Page 39 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 39 of 52

an insurer is invalid and should not be paid by the insurer, receiving all necessary information,
Defendant did not delay in making payments for more than 60 days as refuted in Plaintiff’s
current live pleading against Defendant

ANSWER:

INTERROGATORY NO. 14: State the name, address and telephone number of each
policyholder who gave Defendant written notice, within the last five years of a complaint about
Defendant’s handling of first party claims for property damage coverage under homeowner

insurance policies in Texas
ANSWER:

INTERROGATORY NO. 15: State the name, address and telephone number of each
policyholder from whom Defendant recorded a complaint within the last five years about
Defendant’s handling of first party claims for property damage coverage under homeowner
policies in Texas

ANSWER:

INTERROGATOR¥ NO. 16: F or each complainant identified in the responses to
interrogatories 14 and 15, state whether any communication was exchanged between Defendant
and any Texas governmental regulatory agency regarding the complaint If the response is yes
for any such complainant, state the name of the agency, the names of all investigators and the
names of all government representatives with whom Defendant communicated for purposes of
the investigation

ANSWER:

INTERROGATORY NO. 172 For each investigation by a Texas governmental agency within
the last five years into Defendant’s practices when handling first party claims for property
damage coverage under homeowner/commercial policies state the name of the agency, the
names of all investigators and the names of all government representatives with whom

Defendant communicated for purposes of the investigation
ANSWER:

INT.ERROGATORY NO. 18: Identify by name, address and telephone number, all persons
and/or entities that have filed property damage claims hurricane damage claims hail damage
claims water damage claims roof damage claims and/or wind damage claims with Defendant
that have been adjusted by any and all adjusters assigned to Plaintiff’s claim made the basis of

this lawsuit, from the time of hiring through the present
ANSWER:

INTERROGATORY NO. 19: Please state whether Defendant took, or is aware of the taking
of, a recorded statement and/or examination under oath of any representative, or agent of, or any
person employed by, Plaintiff regarding the claim made the basis of this lawsuit If a recorded
statement and/or examination under oath was taken, please state the date it was taken and the
name of the person taking the statement Please also state whether the statement was transcribed,
where the statement is currently located, and/or the last place Defendant saw a transcription of

same.
ANSWER:

 

PLAINTIFF’S FlRST SET OF INTERROGATORIES PAGE -39-

Certified Document Number: 842]7865 ~ Page 40 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 40 of 52

INTERROGATORY NO. 20: Identify by name, address and telephone number, all persons
and/or entities agency or agents and brokers that have issued Plaintiff’ s policy.
ANSWER:

INTERROGATORY NO. 21: Identify by name, address and telephone number, all persons
and/or entities agency or agents and brokers that prepared Plaintiff’s Policy including the
Property made basis of the claim(s).

ANSWER:

lNTERROGATORY NO. 22: Identify by name or company name, address and telephone
number any engineer(s) and/or engineering company(s), used to evaluate Plaintiff‘s claim(s), the
name(s) of each prior claim each such person(s) and/or company(s) worked for Defendant, the
date(s) of the reports and the address of the Property for which the inspection was done.
ANSWER:

INTERROGATORY NO. 23: For each of the above listed engineer(s) or engineering
company(s), list the compensation received from Defendant for any services and work performed
in the last five years

ANSWER:

INTERROGATORY NO. 24: When was the date Defendant anticipated litigation?
ANSWER:

INTERROGAT()RY NO. 25: For each of the above listed engineer(s) or engineering
company(s), list the compensation received from Defendant for any services and work performed
in the last five years

ANSWER:

INTERROGATORY NO. 26: Does Defendant claim that Plaintiff failed to mitigate their
damages? If so, describe how Plaintiff failed to do so, identifying any resulting prejudice caused
to Defendant

ANSWER:

lNTERROGATORY NO. 2'7: Describe how Defendant determined whether overhead and
profit (“O&P”) should be applied to the claim made the basis of this lawsuit, identifying the

criteria for that determination
ANSWER:

lNTERROGATORY NO. g_t§_:_ To the extent Defendant utilized an estimating software
program and modified the manufacturer’s settings with respect to Plaintiff` s claim, identify those
modifications

ANSWER:

INTERROGATORY NO. 29: Identify all price lists used to prepare all estimates on the claim
made the basis of this lawsuit, stating the manufacturer version1 date and geographical area.
ANSWER:

 

PLAINT[FF’S FIRS'T SET OF lNTERROGATORlES PAGE -4()-

Certified Document Number: 842|7865 - Page 41 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 41 of 52

PLAINTIFF’S FIRST REQUEST FOR ADN[ISSIONS
TO DEFENDANT, ASI LLOYDS

TO: ASI LLOYDS, Defendant

COMES NOW, TRICIA DUNN, Plaintiff in the above styled and numbered cause, and
requires that ASI LLOYDS, Defendant, answer the following Requests for Admissions and
Plaintiff requires that responses to same be served upon the undersigned no later than fifty (50)
days after the date of the service hereof.

Respectfully submitted,

THE CORONA LAW FIRM, PLLC

By: /s/ Jesse S. Corona

Jesse S. Corona

Texas Bar No. 24082184

Southern District Bar No. 2239270
12807 Haynes Road, Bldg E
Houston, Texas 77066

Office: 281,882.3531

Facsimile: 713_678.0613
Jesse@theCoronaLawfirm.com

ATTORNEY FOR PLAINTIFF
FIRST REQUEST FOR @MISSIONS

REQUEST FOR ADMISSION NO. 1: Admit the Defendant‘s principal place of business is
Texas

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. ;_:_ Admit the Defendant conducts the business of
insurance in Texas
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 3: Admit the Defendant insured Plaintiff"s property
against wind and hail damage
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 4: Admit the Defendant has been reported to the Texas
Department of Insurance for the mishandling of claims in the last five (5) years
ADMIT OR DENY:

 

PLAINTIFF’S FIRST REQU EST FOR ADMISSIONS PAGE -l l -

Certitied Document Number: 842178()5 - Page 42 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 42 of 52

REQUEST FOR ADMISSION NO. 5: Admit the Plaintiff` s property sustained wind damage
as a result of the windstorm(s) that makes the basis of this lawsuit

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 6: Admit the Plaintiff‘s roof sustained wind damage as a
result of the windstorm(s) that makes the basis of this lawsuit
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 7: Admit the windstorm(s) created openings in Plaintiff’s
roof whereby water leaked into the interior of Plaintiff"s home causing damage
ADMIT OR DENY:

REQUEST FOR ADMISSION N(). 8: Admit the as a result of water leaking into Plaintiff’s
home, Plaintiff‘s personal property was damaged
ADMIT OR DENY:

REQUEST FOR ADMlSSION NO. 9: Admit the exterior of Plaintiff s home sustained wind
damage as a result of the windstorm(s) that makes the basis of this lawsuit
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 10: Admit the windstorm(s) that damaged Plaintiff‘s
property was a covered occurrence under Plaintiff"s insurance policy with the Defendant
insurance company

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 11: Admit the Plaintist property sustained hail damage
as a result of the hailstorm(s) that makes the basis of this lawsuit
ADMIT OR DENY:

REQUEST FOR ADMISSION N(). 12_: Admit the Plaintist roof sustained hail damage as a
result of the hailstorm(s) that makes the basis of this lawsuitl
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 13: Admit the exterior of Plaintiff”s home sustained hail
damage as a result of the hailstorm(s)_
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 14: Admit Plaintift`s personal property was damaged as a
result of the hailstorm(s).
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 15: Admit the hailstorm(s) that damaged Plaintiff’s
property was a covered occurrence under Plaintiff’s insurance policy with the Defendant
insurance company

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 16: Admit the Defendant improperly and unreasonably
adjusted Plaintiff’ s claim

 

PLAINTIFF`S FIRST REQUEST FOR ADMISSIONS PAGE -lZ-

Certitied Document Number: 84217865 - Page 43 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 43 of 52

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 17 : Admit the Defendant performed an outcome-oriented
investigation of Plaintiff’ s claim
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 18: Admit the Defendant did not conduct a reasonable
investigation of Plaintiff"s damage
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 19: Admit the Defendant has unreasonably delayed
payment to the Plaintiff and failed to fairly settle Plaintiff’s claim even though liability was
reasonably ciear.

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 20: Admit the Defendant was not open and honest in its
adjustment of Plaintiff’ s claim
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 21: Admit the Defendant failed to make an attempt to
settle Plaintiff’s claim in a fair manner.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. g Admit the Defendant misrepresented to Plaintiff that
the damage to Plaintiff’s Property was not covered under the Policy.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. § Admit the Defendant misrepresented to Plaintiff that
the damage to Plaintiff’s Property did not need to be replaced
ADMIT OR DENY:

REQUEST FOR A]__)MISSION NO. 24: Admit the Defendant was aware that the damage to
Plaintiff s Property warranted replacement and not repair
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 25: Admit the Defendant took advantage of Plaintiff‘s
lack of knowledge and expertise
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 2_6: Admit the Defendant engaged in false, misleading
and deceptive acts or practices in the business ofinsurance in the handling of Plaintiff’s claim.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 23 Admit the Defendant made material false
representations and/or material false promises to Plaintiff.
ADMIT OR DENY:

 

PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS PAGE 43-

- Page 44 ot` 45

Certified Document Number: 84217865

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 44 of 52

REQUEST FOR ADMISSION NO. 28: Admit the Defendant intended that Plaintiff would
rely on these false representations and upon which Plaintiff did reasonably rely to its detriment

ADMIT OR DENY:

REQUEST FOR ADMISSION NO. B Admit the Defendant breached its insurance contract
with Plaintiff.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 30: Admit the Defendant failed to provide its adjuster
with policies guidelines and/or materials pertaining to the lawful handling of insurance claims
ADl\/IIT OR DENY:

REOUEST FOR ADMISSION NO. 31: Admit the Defendant purposely denied and/or
underpaid Plaintiff‘s claim in order to continue making profit off of Plaintiff.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 32_: Admit the Defendant provides incentives and/or
bonuses to its adjusters for closing out claims without adequate paymentl
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 33: Admit the Defendant provided a bonus to its adjuster
in relation to Plaintiff"s claim.
ADMIT OR DENY:

 

PLAINTIFF"S FIRST REQUEST FOR ADMISSIONS PAGE -4-1-

Certiiied Document Number: 84217865 - Page 45 of 45

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 45 of 52

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Request for Disclosure,
Request for Production, First Set of interrogatories and Requests for Admissions has been
served upon Defendant by serving its Registered Agent at the same time Defendant was served
with a copy of Plaintiff’s Original Petition

By: .--"s:»".]esse S. Corona
Jesse S_ Corona

 

CERTIFICATE OF SERVICE PAGE -45-

Case 4:19-cV-01358 Document 1-3

¢ -
.-\ -.

o ¢.

¢’ c

<>"’ ..‘.*.i‘.”@/.,f°'-.
_. 4` °_ _____ __ o
.: §.o' -'. o .-
: Q :" "-_ c
§ o § : § :
'. \" ". 5 '1.' 5
\( ' ........... ..~"
.°»*6.},0 iv §§

I, Marilyn Burgess District Clerk of Haln's
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office electronicale or hard
copy, as it appears on this date

Witness my official hand and seal of office
this March 28_ 2019

Certified Document Number: 8421?865

(,,Y\,A`u?wr»»

r\-tanlyn Burgess: Drsttuc'r curtin
HARRIS COUNI`Y., TEHAS

Filed on 04/15/19 in TXSD

Page 46 of 52

In accordance with Texas Govern-ent Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal

please e-mail support@hcdish'ictclerk.com

Cell'it`led Document Number: 84333755 - Page l of l

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 47 of 52

 

COPY OF PLEADlNG PROV|DED Bl PLTD. ENTERE

MARILYN BURGESS “'ER’F'E°

HARR|S COUNTY DISTRICT CLERK

Civil Process Pick-Up Form
CAUSENUMBER= Y,OW ' l"lO 23

ATY . CIV l/ COURT g Q

 

*clvlL PROCESS sERvER=

 

REQUESTING A'ITORNEY/FIRM NOTIFICATION
*ATToRNEY= CO FOYLQ,

*PH= W`l " 53/~

*PERSON NOTlFIED SVC READY:

* NOTIFlED BY: Maeda Hutc}zfnson

Jesse *pH=Q<s’l-S@Z-§‘s'z/
M /-'l F{QSL\

(o¢.(';l`/ Box= __ZQZ_
1 101'€€/»\¢2§_;0

 

 

*DATE: ___ A_h m ___,__ ___ ___ __ _' __ _ _ _ _ _ _ ,
Type of Service Document £'4 ‘£: Tracking Number /' 3 5 00 ¢‘?Z`-
Type of Service Document: Tracking Number
Type of Service Document: Tracking Number
Type of Servioe Document: Tracking Number
Type of Service Document Tracking Number
Type of Service Document Tracking Number
Type of Service Document: Trackjng Number

Process papers prepared by: Ma€da HHthjHSOH

_

Date: 3 l 8 3019

30 days waiting filling

 

 

 

 

 

* Date:a } lg_`

 

 

.. d A ..
*Process papers released to:
`Zhi’é<’/ -é» §§'7‘
*(caN'rAcr NUMBER) / (S'iGNATuRE)
*Process papers released by: /-"\M
(PRINT NA_M E)

 

 

JAM}/__P:vl/

 

Eotire document must be completed (do not change this document) Revised l!9r2015

Case 4:19-cV-01358 Document 1-3

._¢¢¢ll»~

,`O? m*?/
' D ’ '. 5 t
§ o;‘ § z -
z \-» _-‘ _'_"¢".‘
"-..% s 54..¢-:

l: Ma.rilyn Burgess= District Clerk of Harris
County, Texas certify that this is a true and

correct copy of the original record filed and or
recorded in my oft`lce= electronically or hard
copy, as it appears on this date_

Wit.ness my official hand and seal of office
this March 28. 2019

Certified Document Number: 84383755

<,!Y\,;l`Bu/\r->

Marilyn Bnrgess, DISTRICT CLERK
HAR_R_IS COUNTY_. 'I`EXAS

Filed on 04/15/19 in TXSD

Page 48 of 52

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or Seal

please e-mail snpport@hcdistrictclerk.com

Certified Document Number: 84501742 - Page | ot` 3

 
  
 
 

:,v

`.`. w §§ 3
~~‘\`é%* \* dietary li} §3§6£;3%6§ _
' name

§ _:

_l Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 49 of 52

3126/2019 11:36 AM

Marilyn Burgess - District Clerk Harris County
Enve|ope No. 32238152

By: Bonnie Lugo

Filed'. 3126/2019 11:36 A|VI

§FF!BA\*¥‘§" BF $ERV§CE

 

State of lanes Coonty of HARR¥S 80th Jed§eta§ martini timm
Caee Number: ?.t'.¥'§ 91 ?$23 \

Plaintiff
¥Rl¢l.§ DUNN

\FS.

sss scores

Fct:

JESSE COR{}NA
CGRGNA LAW F§RM
‘=R&U? S~W(NES R{§AD
BL.SG §

H\`BUSTUN, 'E“K ??BSS

Reoeived bar N. A. Fiash C§v§§ Frec'ees. §oc. on the test day of March¢ RGtQ at B:d‘= pm to he served co AS¥
U.GYDS. 2425 WEST LGGF SOBTH, Stm“t£ teeth §-!BUS'?UN, ‘£'K ??fiz?.

f, ssichaei manson being duty swom{ depose and say that on the witt des et aimed ante st izzt¥e pm, l:

E.xecoted delivery tn so AU’FHMEESD entity by defeating a tree carry ot ins PLM¥~¥'?¥FF‘S QR§GiM
PE“!'§`¥!<}N wirtz the date and hour of service endorsed thereon ny me, to: CGRFORM'S £HEA?FONS
NETWGRK BQNALD GNN`E$ as RESW?ERTEWB AGE§§? at the address et 2425 WEBT L(HZ!P
SM¥<I, SUWE aim HGHS'$‘GN, '§'Jt ??B§’?\ who stated they are authorized to accent service for ASE
LLQ¥!}S. end informed said carson cf the contents therein in compliance with state s§awtes.

“§ safety that § am over the age of “:B, have no interest in the above action ana am a Certified Process
$erver. in good standing in thejoGZcia§ circuit `m written the process tires served t have easement know§ec¥§e
et the facts set forth is this Mav§t, and they are tree and eeoac!."

   
       
   

.‘ ._`" . ';'~¢`¢`1-;~ -\
mcneal entrance
SC§'§ '3'§)‘;`$i E>€§§i!'ee ?'~3‘¥ ~2§33

fin this day awareness appeared e?§ani, hansen to
ma personally to be the person whose name is
subscribed ic ina foregoing nature area wing try me

    

 

 

daly mm eastern §§ oath that tire statements
_` § - _*i_=_§""$'r. Suoscr§bed and Swem N, A_ wash C§y§g pmr..~ ., -
` ` -‘ " ”" "_3& ‘€'_ at . sess sage user ram
c -~ the ai‘§ant who is Hamh;¢s 7;{ ??3§,5
m new earnest
was . _
NG?ARY DUSUC Guz‘ don Sene§ citations NAF ZQ`¥B€}G{NSB

master weiss esa§es.{§
aNotew ?ublic, State ot =exas;
d W;;z¢ms §§>»$?-2€3¥‘.'3

€¢.W § =`W-?.¢m ibew Bms\'»>es` we ~ i»\\x>es¢ Ss~“sa¢‘a team ‘»'”5`.3‘5.'¢

 

~wv

Certified Document Number: 8450|742 - Page 2 of 3

/‘ ‘~

L--

| Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 50 of 52

RFF§¥`HWZT OF AU°I"H{§R¥TY

i, '!'r&n§ stai‘e, i.`h§ei" tipe:rasing Gf§cer oi€a>i'_;w rate timmons Nei;wwk ina
mci wired Agent Grsz inc,, do hereby authorize Regiss, mud ai§ vi its staff, §m:§uiiiag
but not limited 1:9:§§:!3§{§ Gaines:)§nd maize ilruy. to screw and maii a§i docun§e:z‘es.
imiuding any and a z caui't amine/ems served ar d`e§§ve:'ed `by the comm private
semen sheriff couriez', or ndaerwi:-:e on iveti of me and my companies. This
amendmin inc§zsdes signing on behalf of myseif Lar;;orate Ereatiuns litemer

i;ic.¢ er imitch Agem; Qrou;; iz§€., w acce.;)t. sit maii amf dncizm&nts inciud_i: §§ <:€>ui’t
domimi=.s‘.t§ served or iii':§ivered at 2§25 W i.<)<ip gough ~‘i§GG Hous:cm ‘YXT’ z "'.§i??

353 am Szesj` sims Ac; ii§e§»;§;¢=

 

"§`z sur Bavara, Chief()p&s‘a§izsg G€iicsr SA'?E

Cnr;z»::¢rai':e Creation$ Neiwoi‘§§ §m:.
Hni:ed Agem iii-mug ma

S?A’Z`S GF FLGR¥DA
€GHN'§’? {)F PA§_.M BEACH

'i`he foregoing Ecistr=.§merit was a<:§§mwiedged heifers me this 14th day §§ 311 gust;
3838 by the abstive Ham&ai signawry, th§ is persena§§§f Knowii m me ofth
§§mdu€ei:§ a drivers §icense w pass;ms‘t as idem‘i§is;aiion and who did take an xs:s£ii.

§
>\<"\n"a.w\`:""~~w __,3 .,.-"` __§»w"&“:::\:*“` '
MWMMM...

 

 

 

 

 

Stamp af Nosary Pui§i§c

 

84501742 - PageB of 3

Certified Document Number

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 51 of 52

Ymm@§§_m§§§zmmmm

. ..`.- , _ ..,...
£.Ai::>§. :\YC~. §C§FR.-..`!.-:,?

?>I<i!\~?.!?‘? .>€‘CS, Q_ , ga my

¢-,~'¢»¢+».~m»+

 

':`"E.-.-S.E?~Z`."." IE?`£~` 3
'S»".§ ..
S\?,,?'EZ$‘L‘:A.“S' $ .A.’§ `:' §...`LO‘.' 353

SSN`&`¢ "»`,RICE`A

 

 

":’ii?~§ \°`>E‘A’i‘§ S}? T§'.?¥.l\€§
$¢uhty of Harni$

";'Sz §§‘§ E_-'-.,§.`)`S..S H»*.§:` ESE. 3!`5".§`~?§".13 "Y.`RR"=.GB
€TGRF£'.‘-Rz\..'f'§ SIR$"_TLL$E‘?$ N`S:"X`N<ER.§ .. "
‘~`.`-R WSEERZ`.`~¢‘§.E I'X §‘E.P.\Y §§ .`>*`{T>.»".§E}
2$25 W§'.E":` EL\‘L\’.'BP" E$`\)`§i"‘.»'.". .L"I'i'i"l ' "
=\<-vha¢»~“= 13 s mm f ,§;A\».:“;§A.g<\m»`w“

 

 

insexuw"nt w¢s riABd ¢n the Z§h“§ "£“§g;§§h.£§§§, gm the ahe»§ ¢§aed sense avm§er
an§ csu:u. ?he isszrumenr ¢§ha¢hau desuniges ¥he cia;m against ynu.

 

Y'B HA$R H£SF S§EB, §ou may emgiQy-an adcorn&§\ §§ veu or ysa§ atsern&y 6a not tile a
sr::aen anawe: w&nh eha D§s§rama mssrk who is&se§ Adi& ciaaai¢n §§ ;B:§% a.m ma ada Mcnway
ama €¢i.!\=w~§.n§ am mcs-arabian :>§ 23 says after gram ware games ama citation and pali$..\w=¢
s de§au&c judgme§t may be taken against ycu.

‘A`€> <33:":"""“‘"`£¥. SERVENG:

This aima:zan was isaue§ an Bth day §§ Nscch, 23£§, under my hans esa

  

M
x
19
‘¢.¢
§1‘
fm
=u’-:
§§
y n
il
‘.’ '}
{":
55
51
¢ 1
`

 
  
  

“§

"§-@»?3- ` »¢LWW-

   
   

    

 

d
l \\“\M:<MM ¢§\ \s,a::.w 2\;)?-,§€3>:, m..».z;~.v;;<:.+. mm
E{EEQ§§, §§ZS>.`~`€ S. ?§`§ iia:ri:: §'!'~‘.\J:‘.~:Y, ‘i‘mh:.=s:‘.
iZi'l€-'F H',&h'¥'\‘§'$ F)§Ai'.‘._. BLDFB S", _-` ;"~_‘_: 1535 -,",‘;azzs_~_i.:\:-,<>., &i-.ws¢ :,-~_, Texas '?`3""
EGU$TBN, Wx ??$Sé '»§ i?,o. aox ééil, H:La:ca. Texas ??ELG}
§‘ss}: §§§§.} 382'~3§33. 5 ,\/ i-
§am; G-:<.: - 3433;¢3>3.-§ ‘\\-M 31`_“,.\~'~ finances sy: s~:'\";‘:§:':;fs<;§z, ~§z:.z.'a:§> a c-.‘:<;s.r`$.z; ¢S»r‘€-.<

 

S¥".'-S'.T.C?,R.#"?»$' HG?\E,E:'I~K‘ ?SRSU.E RETI‘€,FF.$\`

tamm de na&d as ¢‘clack TN\, 03 ¢h¢ "m~"" d§$`¢£ hud "."mhn…h“muumumqf

Ex&cuced at €addreas§ 4 nmu n §:

   

 

 

w ~» ¢F ~.mm“ o:¢igck ~“m'§~f ca :\W.“.M““ S*Y §§ W““m“"m"“m“~w*
M““ths 3¥ §¢ii**¥ih va de§andenc. ix p¢s&zn, a

 

true easy §§ zhas §§tat;an zoqether wick the accompanying nm"_" cow"{iqs? er ana F@Lit&nn

emdersad nn said c$py of the Réta

i '.:§ cia .". i \.‘z‘: :' y .
affis my hans af§i¢sally this

 
 

.~“\ `_ 1 `,

 

 

     

 

:'::." -§?\:\\s;=t.‘;, ’;‘9.=,\3:=.=
.............. =“>s .._.__._....“ .…... ..m...“w...»
a_ \
l\
551 thi$ -‘.i&y, “__, roman €.<.1 arm du tm §'Em p¢.:'s¢:s‘. w§mrs~?.

iignature appears ca the §cse”oing return, §ers¢waliz a§@ear¢é\ A§=ar vaing by m¢ Nuly swozn,

kaisha stated that this nicat;¢n was e§esutad by hxnjh&r in ave exa¢g m¢hg¢r ;B¢iaea 33 ada
xetu:a.

S§$R‘E\= `E"(`: )`\f`?> SE}`§£SC.'K`.£§'=€§> &`)!Z-$`CR§'. ¥‘§EI¢ 05 this day

   

 

X..'B`X.\'.'.-'.'E'Bi¥ aim

Case 4:19-cV-01358 Document 1-3 Filed on 04/15/19 in TXSD Page 52 of 52

 

I: Mazilyn Bu.rgess= District Clerk of Harris
Count;ar7 Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date_

Witness my official hand and seal of office
this March 28. 2019

Certified Document Number: 84501742

owiwa

Marilyn Bur_ge.ss, DISTRICT CLERK
HA_R_RIS COU'NTY: TEXAS

In accordance with Texas Go\=ernment Code 406.013 electronically transmitfed authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com

